EXHIBIT 10.15

  *   Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed separately with the Commission.

LOAN APPLICATION AND COMMITMENT AGREEMENT
July 20, 2009
Teachers Insurance and Annuity
     Association of America (the “Lender”)
730 Third Avenue
New York, NY 10017

  Re:   TIAA Authorization #AAA-6905
Investment ID. #0006731
Property Name: Charlotte Portfolio
Property Addresses: (various);
Mecklenburg County, North Carolina
and York County, South Carolina

Ladies and Gentlemen:
     The undersigned Healthcare Realty Trust Incorporated (the “Applicant”)
applies for a loan (the “Loan”) upon the terms and subject to the provisions set
forth in this Loan Application and Commitment Agreement (the “Agreement”), on
behalf of HR of Carolinas, LLC, a Delaware limited liability company with an
address at 3310 West End Avenue, Suite 700, Nashville, Tennessee 37203 (the
“Borrower”):
1. LOAN TERMS:
     (a) Loan Amount: $80,000,000.
     (b) Interest Rate:
     (i) 7.25% per annum (the “Fixed Interest Rate”) for the Initial Terra
(defined herein); and
     (ii) 400 basis points (i.e., hundredths of 1% per annum) over the one-month
LIBOR rate (the “Floating Interest Rats”), but with a floor rate of 7.25% for
any Extension Term (defined herein).
     (c) Initial Term: 7 years from the first day of the first calendar month
following Closing (defined herein).
     (d) Extension Terms: Borrower shall have the option to extend the Initial
Term for two, one-year floating rate Extension Terms in accordance with the
provisions contained in Exhibit H-1. For purposes of this Agreement, the “Term”
shall mean the Initial Term as it may be extended for one or both of the
Extension Terms.
     (e) Repayment Terms: Monthly installments of principal and fixed interest
calculated on a 30-year amortization schedule. The Fixed Interest Rate shall be
calculated on a 30-day month/360-day year, except that payments for the first
and last months of the Term, if such payments pertain to partial months, shall
be based upon the actual number of days in such months that the Loan is
outstanding and a 365-day or 366-day year, as applicable. The entire outstanding
principal balance plus all accrued interest and any

 



--------------------------------------------------------------------------------



 



other sums due under the Loan Documents (defined herein) will be due and payable
upon the expiration of the Term,
     (f) Optional Prepayment: Borrower, at Borrower’s option, may elect to
prepay the Loan in whole, but not in part, on the first day of any calendar
month, upon not less than 60 days’ prior written notice to Lender and in
accordance with the provisions of Exhibit A; provided, however, that Borrower
shall not be permitted to make such a prepayment election during the first
24 months of the Initial Term.
2. CLOSING, CLOSING DATE AND LOAN DISBURSEMENT:
     Upon Acceptance (defined herein), and Borrower’s compliance on or before
the date that is 60 days after Acceptance (the “Closing Date”) with all of the
provisions of this Agreement, Lender will disburse the Loan Amount at or from
Lender’s offices in New York, New York (the “Closing”).
3. SECURITY FOR LOAN:
     The Loan will be secured by a first lien on Borrower’s interests in the
land, the improvements (the “Improvements”) and the other real property
interests described in Exhibit C, by a first security interest in the personal
property and other intangibles described in Exhibit C, by a collateral
assignment of the leases affecting, and the rents, issues, profits and revenues
arising from, such property, and by the additional collateral, security and
security interests, if any, described or referred to in Exhibit C (collectively,
the “Property”).
4. LIMITATION OF LIABILITY:
     The Loan will be non-recourse to Borrower except for the carve-outs from
non-recourse that are specified in Exhibit G. Borrower will deliver to Lender a
Guaranty of Borrower’s recourse obligations under the Loan (the “Carve-Out
Guaranty”) at Closing, executed by Applicant (in such capacity, the
“Guarantor”).
5. ENVIRONMENTAL INDEMNITY:
     At Closing, Borrower will deliver to Lender an Environmental Indemnity (the
“Environmental Indemnity”) executed by Applicant (in such capacity, the
“Indemnitor”) in a form reasonably acceptable to Lender.
6. ACCUMULATIONS:
     At Closing and monthly thereafter, Borrower shall, pursuant to an agreement
reasonably acceptable to Lender, deposit reserves for taxes and assessments
against the Property with Lender or Lender’s designated agent in such amounts as
Lender or its designated agent reasonably estimates to be necessary to permit
Lender or its designated agent to pay such taxes and assessments as and when
they are due during the Term. Any funds remaining in the account upon the
expiration of the Term or permitted prepayment of the Loan will be returned to
Borrower.

2



--------------------------------------------------------------------------------



 



7. DEPOSITS, FEES AND EXPENSES:
     (a) Simultaneously with Applicant’s submission of this Agreement, Applicant
is delivering to Lender the following fees:
     (i) 1% of the Loan Amount (the “Application Fee”);
     (ii) $140,050 (the “Consultant Fees”) to be used only after Acceptance
(unless Applicant gives Lender written authorization for use prior to
Acceptance) to pay for the Appraisal, the Environmental and Compliance Reports
and the Engineering Reports (all defined in Exhibit G ) together with the
attendant inspections (collectively, the “Consultants’ Inspections and
Reports”);
     (iii) an administrative fee of $100,000 (the “Administrative Fee”) for
Lender’s time and services in preparing this Agreement and in preparing for
Closing, which Administrative Fee is deemed earned and nonrefundable upon
Applicant’s submission of this Agreement; and
     (iv) a retainer for Lender’s outside counsel legal fees (the “Lender Legal
Fees”) incurred or payable in connection with the Loan in the amount of $25,000
(the “Legal Fee Retainer”).
     (b) The Application Fee, the Legal Fee Retainer, and the Letter of Credit
(defined herein) or the Additional Cash Deposit (defined herein) are in
consideration of Lender’s locking the Fixed Interest Rate and conducting due
diligence and analysis of the Loan, all of which Applicant acknowledges to have
significant commercial value. If Lender does not accept this Agreement, Lender
will return (i) the Application Fee less any reasonable, out-of-pocket expenses
(not otherwise stated herein) actually incurred by Lender to date, (ii) the
Legal Fee Retainer less any reasonable Lender Legal Fees incurred or payable as
of that date, and (iii) the Consultant Fees less any expenses for the
Consultants’ Inspections and Reports incurred by Lender pursuant to Applicant’s
specific written authorization. After Acceptance, Applicant agrees to pay upon
demand, regardless of whether the Loan closes and as an obligation that survives
Closing or the expiration or termination of this Agreement, any costs of the
Consultants’ Inspections and Reports that exceed the Consultant Fees and any
reasonable Lender Legal Fees that exceed the Legal Fee Retainer.
     (c) Within 10 days following Acceptance, Applicant will deliver to Lender
either an irrevocable, unconditional letter of credit (the “Letter of Credit”)
or, at Applicant’s election, a cash deposit (the “Additional Cash Deposit”) in
an amount equal to 1% of the Loan Amount (the Letter of Credit or the Additional
Cash Deposit and the Application Fee are referred to collectively as the “Loan
Deposit”). The Letter of Credit must be in form reasonably acceptable to Lender,
in the required amount in favor of “Teachers Insurance and Annuity Association
of America”, irrevocable, expiring no less than 60 days after the Closing Date,
issued and payable by a bank approved by Lender, and unconditionally available
to Lender by Lender’s drafts, at sight. If the Letter of Credit is not issued
and payable by a New York City bank, said Letter of Credit must give Lender the
express right to present the original sight draft to the issuing bank by
overnight delivery.

3



--------------------------------------------------------------------------------



 



     (d) Lender is not obligated to pay any brokerage fee or commission or any
other premium or charge in connection with this Agreement or with Closing that
is based on any agreement or understanding of Applicant or Borrower with a
broker, agent or finder. Borrower will indemnify, defend and hold harmless
Lender against any claim for such fees, commissions, premiums or charges based
on any such agreement or understanding with Applicant or Borrower, regardless of
whether Lender accepts this Agreement or the Loan closes. This obligation on the
part of Borrower survives Closing or the expiration or termination of this
Agreement.
8. ACCEPTANCE PROCEDURE:
     Unless and until Acceptance occurs, this Agreement constitutes Applicant’s
offer for Borrower to borrow the Loan Amount from Lender upon the terms and
conditions set forth in this Agreement. In consideration of Lender’s engaging in
initial due diligence and analysis with respect to the proposed Loan, Applicant
agrees that such offer is irrevocable and exclusive for 15 days from the date
Lender or its designated servicer or correspondent receives this Agreement
executed by Applicant, together with the Consultant Fees, the Application Fee
and the Legal Fee Retainer. All prior representations and understandings between
Applicant and Lender with respect to Applicant’s offer to borrow are merged into
this Agreement, Lender may accept or decline this offer in Lender’s sole
discretion. This Agreement is not a binding commitment unless and until Lender
accepts this Agreement as provided herein. Unless and until Acceptance occurs,
Applicant is obligated only to maintain this Agreement as an irrevocable and
exclusive offer for the time specified and to pay the fees, costs and expenses
set forth in this Agreement and Lender is obligated only to return such fees as
provided herein. If Lender approves Applicant’s application as described in this
Agreement, Lender will execute and date this Agreement (the “Acceptance”). Upon
Acceptance, this Agreement becomes a binding agreement, enforceable against
Applicant and Lender, that obligates Borrower to accept and Lender to make the
Loan upon and subject to the provisions contained in this Agreement, which alone
sets forth the entire understanding between Applicant and Lender with respect to
the Loan. As soon as practicable after Acceptance, Lender will deliver a copy of
this Agreement to Applicant.
9. REPRESENTATIONS AND WARRANTIES BY BORROWER:
     Applicant agrees that the following representations and warranties will be
correct at Closing, and Borrower will be deemed to repeat and reaffirm the same
at Closing:
     (a) Borrower shall have the requisite power and authority under its
organizational documents to execute and deliver the Loan Documents, to perform
Borrower’s obligations under the Loan Documents and to consummate the
transaction contemplated by this Agreement and shall have taken any necessary
action to authorize the execution and delivery of the Loan Documents, the
performance of Borrower’s obligations under the Loan Documents and the
consummation of the transaction contemplated by this Agreement and shall be
otherwise in compliance with all applicable Law (defined herein).
     (b) Borrower shall not be an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)

4



--------------------------------------------------------------------------------



 



that is subject to Title I of ERISA or a “plan” as defined in Section 4975(e)(1)
of the Internal Revenue Code of 1986, as amended, and the related Treasury
Regulations (the “Code”) that is subject to Section 4975 of the Code, and the
assets of Borrower shall not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA or Section 4975 of the Code.
     (c) Borrower shall not be a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with Borrower shall not be subject
to any laws regulating investments of and fiduciary obligations with respect to
governmental plans.
     (d) None of Borrower, Guarantor or Indemnitor or any of their respective
Affiliates (defined herein) (i) shall be during the Term in violation of any
laws relating to terrorist acts, acts of war and money laundering (the
“Anti-Terrorism Laws”), or (ii) shall be a “Prohibited Person”as defined under
the Anti-Terrorism Laws or will be identified as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website
http://www.treas.gov/ofac/tll_sdn.pdf or at any replacement website or official
publication of such list (the “OFAC List”). For purposes of this Section 9(d),
the term “Affiliate” is defined as any person that controls, is under common
control with, or is controlled by the specified person, and the term “control”
is defined as the power to direct or cause the direction of the management and
policies of the applicable entity through ownership of voting securities or
beneficial interests, by contract or otherwise, and persons having control
include any general partner, managing member, manager or executive officer of
the applicable entity, and any direct or indirect holder of more than 10% of the
equity ownership interests of the applicable entity.
     (e) The Loan proceeds will not be used for any illegal purposes and no
portion of the Property has been acquired with funds derived from illegal
activities. No interest in Borrower shall have been acquired with funds derived
from illegal activities.
     (f) Borrower shall covenant and agree to deliver to Lender any
certification or other evidence requested from time to time by Lender in its
sole discretion, confirming Borrower’s compliance with Anti-Terrorism Laws. The
representations and warranties pertaining to Anti-Terrorism Laws and Borrower,
Guarantor, Indemnitor or any of their respective Affiliates shall be deemed
repeated and reaffirmed by Borrower as of the Closing and as of each date that
Borrower makes a payment to Lender under the Loan Documents or receives any
payment from Lender.
10. REPRESENTATIONS AND WARRANTIES OF APPLICANT:
     Applicant hereby represents and warrants as follows:
     (a) Applicant has the requisite power and authority under its
organizational documents to execute and deliver this Agreement, to perform its
obligations under this Agreement and to consummate the transaction contemplated
by this Agreement, and has taken any necessary action to authorize the execution
and delivery of this Agreement, the performance of its obligations under this
Agreement and the consummation of the transaction

5



--------------------------------------------------------------------------------



 



contemplated by this Agreement and is otherwise in material compliance with
applicable Law.
     (b) Applicant is not an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title I of ERISA or a “plan” as defined in Section
4975(e) (1) of the Code which is subject to Section 4975 of the Code, and the
assets of Applicant do not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA or Section 4975 of the Code.
     (c) Applicant is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and transactions by or with Applicant are not subject to
any laws regulating investments of and fiduciary obligations with respect to
governmental plans.
     (d) Applicant is not in violation of any Anti-Terrorism Laws, is not a
Prohibited Person as defined under the Anti-Terrorism Laws and is not identified
as a “specially designated national and blocked person” on the OFAC List.
     (e) The Loan proceeds will not be used for any illegal purposes and no
portion of the Property has been acquired with funds derived from illegal
activities. To Applicant’s knowledge, no interest in Applicant has been acquired
with funds derived from illegal activities.
     (f) Applicant covenants and agrees to deliver to Lender any certification
or other evidence requested from time to time by Lender in its sole discretion
to confirm Applicant’s compliance with Anti-Terrorism Laws.
11.NOTICES, CONSENTS AND APPROVALS:
     Any notice, demand, consent or approval provided for in this Agreement will
be in writing and delivered in accordance with Exhibit F.
12.ADDITIONAL PROVISIONS:
     Additional Loan terms and Closing conditions, if any, applicable to the
Loan are set forth in Exhibits G and H.
13. LENDER’S APPROVAL:
     After Acceptance, Lender’s approval of, consent to or satisfaction with any
matter referred to in this Agreement will not be unreasonably withheld unless
expressly provided otherwise.
14.ASSIGNMENT:
     Applicant will not assign this Agreement without Lender’s prior consent,
which may be withheld in Lender’s sole discretion.

6



--------------------------------------------------------------------------------



 



15. APPLICABLE LAW; JURISDICTION:
     This Agreement is delivered in the State of New York and is intended to be
performed in New York and construed in accordance with the laws of New York,
except to the extent otherwise set forth in the Loan Documents. All legal
proceedings arising out of this Agreement will be litigated in the state or
federal courts located in New York, New York and Applicant consents and submits
to the jurisdiction of such courts, agrees to institute any litigation arising
out of this Agreement in such courts, consents to service of process by mail and
waives any right it may have to transfer or change the venue of any litigation
brought against Applicant by Lender arising out of this Agreement.
16. AMENDMENTS:
     Before Acceptance, Applicant cannot amend this Agreement except in writing
and with Lender’s prior consent, which may be withheld in Lender’s sole
discretion. After Acceptance, except as expressly provided herein, this
Agreement can only be amended by an Agreement signed by Applicant and Lender.
After Acceptance, Lender reserves the right:
     (i) to waive, in whole or in part, any of the provisions benefiting Lender
or to extend unilaterally any date or time period prescribed for the performance
by Applicant hereunder to enable Applicant to so perform; and
     (ii) to extend unilaterally the Closing Date as Lender, acting in good
faith and in a commercially reasonable manner, deems necessary; provided,
however, that such extensions of the Closing Date shall not exceed 60 days in
the aggregate.
17. RETURN OF LOAN DEPOSIT AND EXCESS CONSULTANT FEES AND EXCESS LEGAL FEE
RETAINER UPON CLOSING:
     If the Closing occurs, then Lender shall return to Applicant at Closing the
Loan Deposit, any unused Consultant Fees and any unused portion of the Legal Fee
Retainer as follows:
     (a) If there are no post-closing requirements to be completed, Lender will
refund the Loan Deposit to Applicant, less any sums due to or on behalf of
Lender (the “Net Cash Deposit”) at Closing upon Lender’s receipt of Applicant’s
original, executed wiring instructions. Lender will also (i) deduct any Lender
Legal Fees from the Legal Fee Retainer and then refund any excess portion of
Legal Fee Retainer to Applicant at Closing, and (ii) deduct the costs of any of
the Consultants’ Inspections and Reports from the Consultant Fees and then
refund any excess portion of the Consultant Fees to Applicant at Closing.
     (b) If there are any post-closing requirements to be completed, Lender will
retain the portion of the Net Cash Deposit reasonably determined by Lender to be
necessary as a reserve for costs (including any additional Lender Legal Fees)
that Lender may incur in connection with Borrower’s satisfaction of such
post-closing requirements. Upon Borrower’s satisfactory completion of such
post-closing requirements, Lender shall promptly refund to

7



--------------------------------------------------------------------------------



 



Borrower, upon receipt of Borrower’s wiring instructions, such retained portion
of the Net Cash Deposit, less any sums due to or on behalf of Lender.
18. TERMINATION:
     (a) Subject to Section 18(b), if Applicant fails to deliver the Letter of
Credit or Additional Cash Deposit, as applicable, within 10 days after
Acceptance or if Closing does not occur on or before the Closing Date due to
Applicant’s failure to comply with the terms of this Agreement, then Lender will
have the right to retain, as Lender’s sole and exclusive remedy, the Loan
Deposit, which Applicant agrees will be fully earned by Lender as liquidated
damages (the “Liquidated Damages”) to compensate Lender in some measure for time
spent, services performed, expenses incurred and losses that Lender may incur.
Applicant acknowledges that it would be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by failure of the Loan to close,
and that the Liquidated Damages represent a reasonable estimate of Lender’s
damages and are not a penalty. If any remedy described in this Agreement is
denied, Lender may pursue any alternate remedy at law or in equity.
     (b) Notwithstanding the foregoing, if (i) Lender does not approve the
Appraisal, (ii) Lender cannot comply with any Law, (iii) provided Applicant has
complied with all other terms and conditions of this Agreement, Lender’s
approval of the Engineering Report or the Environmental and Compliance Report is
conditioned upon remediation of specified conditions, the cost of which exceeds
the greater of 2% of the Loan Amount or $1,000,000 in the aggregate (as
reasonably determined by Lender), and Applicant has determined not to proceed
with the necessary remediation, or (iv) the Closing does not occur on or before
the Closing Date for any other reason (including a termination of this Agreement
pursuant to Section 20(f) hereof), other than Lender’s willful default or
Applicant’s failure to comply with the terms of this Agreement as set forth in
Section 18(a), then, in any such event, Lender shall give Applicant notice of
same and, upon Applicant’s receipt of such notice, this Agreement shall
terminate. Lender’s sole obligation under such circumstances will be to return
the Loan Deposit to Applicant, together with (A) the excess of the Consultant
Fees over the aggregate actual costs of the Consultants’ Inspections and
Reports, and (B) the excess of the Legal Fee Retainer over the reasonable Lender
Legal Fees incurred or payable to date, but less any sums due to or on behalf of
Lender under this Agreement, including, if such termination is pursuant to
clause (iii) above, a breakage fee in the amount of 1% of the Loan Amount.
19. NOMINEE:
     After Acceptance and upon notice to Applicant, Lender may designate a
nominee to perform Lender’s obligations under this Agreement and Applicant will
cause every item or document which is required under this Agreement to be
delivered or assigned to Lender, to name and be delivered or assigned to
Lender’s nominee, provided that such designation must occur not later than 10
days prior to Closing and no such designation by Lender shall release or relieve
Lender from the performance of the duties and obligations of Lender hereunder.
20. MISCELLANEOUS:

8



--------------------------------------------------------------------------------



 



     (a) Compliance with the provisions set forth in this Agreement by Applicant
and Borrower is a prerequisite to Lender’s making the Loan.
     (b) Applicant and Borrower shall retain all risk of loss with respect to
the Property.
     (c) After Acceptance, Lender reserves the right to inspect the Property
periodically upon reasonable advance notice to Applicant.
     (d) Any agreement by or duty imposed on Applicant or Borrower in this
Agreement to perform any obligation or to refrain from any act or omission
constitutes a covenant on its part and includes a covenant by Applicant or
Borrower, as the case may be, to cause its partners, members, principals,
agents, representatives and employees to perform the obligation or to refrain
from the act or omission in accordance with this Agreement. Any statement or
disclosure contained in this Agreement about facts or circumstances relating to
the Property, Borrower or the Loan constitutes a representation and warranty by
Applicant made as of the date of Applicant’s execution of this Agreement.
     (e) Any document, instrument or other writing to be delivered to or to be
satisfactory to Lender must be reasonably satisfactory to Lender in both form
and content.
     (f) Lender shall not be obligated to close the Loan in the event that there
is a “Material Adverse Change”, which shall mean a change that has a material
adverse effect upon the use, value or condition of the Property or upon the
business, properties, assets, condition (financial or otherwise) or results of
operations of Borrower or Applicant. The parties hereto acknowledge that the
financial, real estate, banking and/or capital markets are presently subject to
a material disruption and that any further deterioration in (or adverse change
affecting) any or all of such markets as determined by Lender in its discretion
would be deemed to be a Material Adverse Change for all purposes hereunder.
     (g) That certain Confidentiality Letter dated May 7, 2009, between
Applicant and TIAA-CREF Global Investments, LLC remains in effect and shall not
be modified or affected by the terms of this Agreement. If the Loan does not
close, the Confidentiality Letter shall thereafter remain in effect in
accordance with its terms. If the Loan closes, the Loan Documents will contain
all confidentiality obligations among Lender, Borrower, Guarantor and
Indemnitor, and the terms and provisions of the Confidentiality Letter will be
merged therein.
21. DEFINITIONS AND RULES OF CONSTRUCTION:
     (a) References in this Agreement to lettered exhibits are references to the
Exhibits attached to this Agreement, all of which are incorporated in and
constitute a part of this Agreement. References in this Agreement and the
Exhibits hereto to numbered sections are references to the sections of this
Agreement.

9



--------------------------------------------------------------------------------



 



     (b) The singular of any word includes the plural and the plural includes
the singular. The use of any gender includes all genders.
     (c) No inference in favor of or against any entity with respect to any
provision in this Agreement may be drawn from the fact that the entity drafted
this Agreement.
     (d) “Certificate” means the sworn, notarized statement of the entity giving
the certificate, made by a duly authorized person satisfactory to Lender
affirming the truth and accuracy of every statement in the certificate. Any
document that is “certified”means the document has been appended to a
Certificate of the entity certifying the document which affirms the truth and
accuracy of everything in the document being certified.
     (e) The phrase “free from bankruptcy” means free from bankruptcy or
reorganization proceedings and from a general assignment for the benefit of
creditors.
     (f) The terms “include,” “including” and similar terms are construed as if
followed by the phrase “without limitation”.
     (g) The term “Law” means all present and future codes, constitutions,
cases, opinions, rules, regulations, laws, orders, ordinances, requirements and
statutes, as amended, of any government that affect or that may be interpreted
to affect the Property, Borrower or the Loan.
     (h) The term “person” includes a natural person, firm, partnership, limited
liability company, corporation and any other public or private legal entity.
     (i) The term “provisions” includes terms, covenants, conditions, agreements
and requirements.
22. EXHIBITS:
     Attached to this Agreement are the Exhibits listed below.
Exhibit A — Prepayment Premium; Evasion of Prepayment Premium
Exhibit B — Permitted Future Leasing
Exhibit C — Description of Property
Exhibit D — Schedule of Leases and Leasing Requirements
Exhibit D-1 — Shell Tenants
Exhibit E — Special Purpose Entity Requirements Borrower’s Composition
Exhibit E-1 — Ownership Chart

Exhibit F — Notice
Exhibit G — Closing Conditions

Exhibits H-1 — H-10 — Additional Provisions

10



--------------------------------------------------------------------------------



 



23. COUNTERPARTS:
     This Agreement may be executed in any number of counterparts and all of the
counterparts together will constitute a single original document.
24. APPLICANT’S AGREEMENT:
     This Agreement is executed by Applicant on the date first set forth above.
Applicant agrees to be bound by all of the provisions hereof, and each person
executing this Agreement on behalf of Applicant represents that (s) he has full
authority to bind Applicant.

            HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation
3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
      By:   /s/ Stephen E. Cox, Jr.        Name:   Stephen E. Cox, Jr.       
Title:   Vice President
Applicant’s Taxpayer I.D. No: 62-1507028     

25. CONFIRMATION OF FIXED INTEREST RATE:
     The Fixed Interest Rate for the Loan is 7.25% per annum.
[LENDER’S SIGNATURE TO APPEAR ON THE FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



26. LENDER’S ACCEPTANCE:
     This Agreement is accepted by Lender on this day 28th of July, 2009, and is
now a binding contract between Applicant and Lender.

            TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA
      By:   /s/ William A. Lane        Name:   William A. Lane        Title:  
Director   

12



--------------------------------------------------------------------------------



 



         

EX. A
PREPAY
EXHIBIT A
PREPAYMENT PREMIUM; EVASION OF PREPAYMENT PREMIUM
Prepayment Premium:
     Any prepayment made pursuant to Section 1(f) will include a simultaneous
payment of a prepayment premium equal to the amount which is the greater of
(a) an amount equal to 1% (the “Prepayment Percentage”) times the amount of the
principal of the Loan outstanding on the date of prepayment (the “Prepayment
Date Principal”), or (b) the amount by which the sum of the Discounted Values
(defined herein) of the Note Payments (defined herein), derived by using the
Discount Rate (defined herein), exceeds the Prepayment Date Principal. In order
to calculate the sum of the Discounted Values in the foregoing, each remaining
Note Payment will be discounted and the resulting Discounted Values will be
added together. The Loan may be prepaid without premium during the last 120 days
of the Term.
Evasion of Prepayment Premium:
     If, at any time during the Term, the Loan is accelerated after an event of
default or there is any prepayment not permitted by the Loan Documents, then any
tender of payment of the amount necessary to satisfy the entire Loan, any
judgment of foreclosure, any sum due at foreclosure and any tender of payment
during any redemption period will include, to the extent permitted by Law, an
amount (the “Evasion of Prepayment Premium”) which is the greater of (a) an
amount equal to the Prepayment Percentage plus 300 basis points times the
Prepayment Date Principal, or (b) the amount by which the sum of the Discounted
Values of the Note Payments, derived by using the Default Discount Rate (defined
herein), exceeds the Prepayment Date Principal. In order to calculate the sum of
the Discounted Values in the foregoing, each remaining Note Payment will be
discounted and the resulting Discounted Values will be added together.
Defined Terms:
     (a) “Discount Rate” means the annual yield on a U.S. Treasury issue
selected by Lender (or such other commonly used benchmark as Lender selects in
its reasonable discretion, if Lender determines that U.S. Treasury issues are
not commonly used as benchmarks on the date of calculation), as reported by
Bloomberg.com (or in any similar national financial newspaper, periodical or
website designated by Lender if Bloomberg.com is not available), two weeks prior
to prepayment, having a maturity date corresponding (or most closely
corresponding, if not identical) to the last day of the then-existing Term, and,
if applicable, a coupon rate corresponding (or most closely corresponding, if
not identical) to the Fixed Interest Rate.
     (b) “Default Discount Rate” means the Discount Rate less 300 basis points.

A-1



--------------------------------------------------------------------------------



 



     (c) “Discounted Value” means the Discounted Value of a Note Payment based
on the following formula:

     
NP
 
   
(1 + R/12)D
=  Discounted Value

  NP =  Amount of Note Payment.     R =  Discount Rate or Default Discount Rate
as the case may be.     n =  The number of months between the date of prepayment
and the scheduled date of the Note Payment in question rounded to the nearest
integer.

     (d) “Note Payments” means (i) each of the scheduled payments of monthly
debt service on the Loan for the period from the first day of the month
subsequent to the date of prepayment through the end of the then-existing Term
and (ii) the scheduled repayment of principal, if any, at the end of the Term.

A-2



--------------------------------------------------------------------------------



 



EX. B
LEASING
EXHIBIT B
PERMITTED FUTURE LEASING
     The Loan Documents will permit Borrower to enter into leases without
Lender’s prior consent, provided that there is no event of default under the
Loan Documents then continuing, the terms of the lease are consistent with
generally prevailing market terms in the geographic region in which the Property
is located, and the lease either is written on a Lender-approved form of lease
or is submitted with Lender’s standard form of subordination, non-disturbance
and attornment agreement executed by the tenant thereunder.
     If the Debt Service Coverage (defined herein) for the Loan declines below
1.30x, Lender reserves the right to revoke, upon 60 days’ notice, Borrower’s
privilege to enter into new leases without Lender’s consent.
     The Loan Documents will require Borrower to obtain. Lender’s prior consent
to (a) any new lease of 20,000 square feet or more of interior space within the
Improvements, and/or (b) any new lease representing 10% or more of the gross
revenues or of the net rentable area of the Property.
     Lender agrees to use best efforts to respond to requests for new lease
approvals within 10 business days of notice thereof. No additional fee shall be
due to Lender in connection with any request for Lender’s consent to a lease,
provided that Borrower shall agree to reimburse Lender for reasonable legal fees
incurred by Lender in responding to such request in an amount not to exceed
$1,000 per request.
     Borrower will deliver to Lender an original or certified copy of each new
lease, together with a reasonably detailed lease abstract, within 30 days after
execution of the lease.
     The term “Debt Service Coverage” shall mean the Net Operating Income
(defined herein) of the Property for the 12 months ending as of the end of the
mostly recently ended fiscal quarter of Borrower divided by the amount of
scheduled monthly debt service payments over such period. The term “Net
Operating Income” shall mean the gross revenues derived from the Property after
payment of annual insurance premiums, taxes and assessments and operating
expenses of the Property (including ground rent if any). “Operating expenses of
the Property” shall not include interest expense, income taxes, depreciation,
amortization, capital costs (including tenant improvements), extraordinary
expenses, and out-of-period revenue or expense adjustments.

B-1



--------------------------------------------------------------------------------



 



EX. C
PROPERTY
EXHIBIT C
DESCRIPTION OF PROPERTY
Location: See attached Property Summary.
Land: See attached Property Summary.
Improvements: See attached Property Summary.
Title: Leasehold as to Land and Improvements by virtue of one or more ground
leases (and/or ground subleases, as applicable). Additional provisions relating
to the leasehold estate(s) are set forth in Exhibit H.
Personal Property: Borrower’s interest in any personal property located on the
land or in the Improvements and essential to the operation and enjoyment of the
Property including furniture, furnishings, equipment, appliances, accounts
receivable, general intangibles, licenses, permits and the like.
Additional Collateral: Borrower’s interest in any operating agreements,
reciprocal easement agreements, management agreements and other material
agreements affecting the Property. In addition, Borrower’s interest in all
reserve accounts required by this Agreement and any additional security,
collateral or credit enhancements described in Exhibit H, if any.

C-1



--------------------------------------------------------------------------------



 



CHARLOTTE PORTFOLIO PROPERTY SUMMARY

                                                                               
      Number                   Ground   GL                 Year Built/       of
  Square   Current   Lease   Renewal Property   Address   City   State  
Renovated   Ownership   Tenants   Footage   Occupancy   Expiration   Options
CMC Morrocroft I
  4501 Cameron Valley
Parkway   Charlotte   NC     1995/2008     Ground Lease     4       33,675      
*   12/31/2084   2 terms of 10 years
CMC Morrocroft II
  4525 Cameron Valley Parkway   Charlotte   NC     2007     Ground Lease     13
      132,155       *   12/31/2084   2 terms of 10 years
CMC Pineville Medical Plaza
  10650 Park Road   Pineville   NC     2008     Ground Lease     14      
105,291       *   12/31/2084   2 terms of 10 years
CMC Building 400
  10620 Park Road   Pineville   NC     1987/2007     Ground Lease     12      
32,857       *   12/31/2084   2 terms of 10 years
CMC 10502 Park Road
  10502 Park Road   Pineville   NC     1996     Ground Lease     5       15,102
      *   12/31/2084   2 terms of 10 years
CMC 10508 Park Road
  10508 Park Road   Pineville   NC     1994     Ground Lease     5       13,543
      *   12/31/2084   2 terms of 10 years
CMC 10516 Park Road
  10516 Park Road   Pineville   NC     1994     Ground Lease     1       7,200  
    *   12/31/2084   2 terms of 10 years
CMC 10520 Park Road
  10520 Park Road   Pineville   NC     1993/2007     Ground Lease     3      
13,400       *   12/31/2084   2 terms of 10 years
CMC University
Medical Park
  101 East W.T. Harris Boulevard   Charlotte   NC     1984/1992-
1994     Ground Lease     18       166,298       *   12/31/2084   2 terms of
10 years
CMC Myers Park
  1350 South Kings
Drive   Charlotte   NC     1961/1984     Ground Lease     1       107,882      
*   12/31/2084   2 terms of 10 years
CMC 1010 Edgehill Road
  1010 Edgehill Road
North   Charlotte   NC     1983/2006     Ground Lease     1       16,818       *
  12/31/2084   2 terms of 10 years
CMC 1023 Edgehill Road
  1023 Edgehill Road
South   Charlotte   NC     1976/2006     Ground Lease     4       16,869       *
  12/31/2084   2 terms of 10 years
CMC 1628 East
Morehead Street
  1628 East Morehead
Street   Charlotte   NC     1973/2006     Ground Lease     1       5,775       *
  12/31/2084   2 terms of 10 years
CMC Fort Mill Medical Plaza
  704 Gold Hill Road   Fort Mill   SC     2008     Ground Lease     8      
39,801       *   12/31/2084   2 terms of 10 years
CMC Mint Hill Medical Plaza
  10545 Blair Road   Mint Hill   NC     2007     Ground Lease     9       57,580
      *   12/31/2084   2 terms of 10 years
Total 15
                                    764,246       91.5 %        

C-2



--------------------------------------------------------------------------------



 



EX. D
LEASES
EXHIBIT D
SCHEDULE OF LEASES AND LEASING REQUIREMENTS
     In addition to the other provisions in this Agreement, it is a condition to
Closing that the leasing described below is in effect at Closing, with tenants
satisfactory to Lender in physical occupancy (except for those “shell” tenants
listed in Exhibit D-1) that are paying rent and free from bankruptcy. Such
leasing represents the minimum leasing required for Borrower to qualify for the
Loan.
     In addition to the other provisions in this Agreement, the conditions to
Closing include the following: (i) not less than 91.5% of the leasing on the
attached rent roll shall be in effect at Closing with tenants in physical
occupancy (except for those “shell” tenants listed in Exhibit D-1), paying rent
and free from bankruptcy, and (ii) the Property shall have a minimum projected
annual Net Operating Income of $10,400,000 and Debt Service Coverage as of the
Closing of at least 1.58x.
     Applicant represents and warrants that, on the date on which Applicant has
executed this Agreement, all existing leases of space within the Improvements
are listed on the rent roll attached to this Agreement, which rent roll includes
the square footage, commencement date, expiration date, current rent and future
rent (if such future rent is subject to a set increase) for each tenant and a
summary of each tenant’s operating expense reimbursement. Notwithstanding the
foregoing, Applicant agrees that it shall, within 15 business days after
Acceptance, provide to Lender a summary of any tenant purchase options, early
lease termination options and lease renewal options.

D-1



--------------------------------------------------------------------------------



 



RENT ROLL

                              Entity id   Building   Total   Leased   Occupancy
CHS101
  Morrocroft I     33,675       *       *
CHS102
  Morrocroft II     132,155       *       *
CHS103
  Pineville     105,291       *       *
CHS104
  Building 400     32,857       *       *
CHS105
  10502 Park     15,102       *       *
CHS106
  10508 Park     13,543       *       *
CHS107
  10516 Park     7,200       *       *
CHS108
  10520 Park     13,400       *       *
CHS109
  University     166,298       *       *
CHS110
  Myers Park     107,882       *       *
CHS111
  1010 Edgehill     16,818       *       *
CHS112
  1023 Edgehill
1628     16,869       *       *
CHS113
  Morehead     5,775       *       *
CHS114 .
  Fort Mill     39,801       *       *
CHS115
  Mint Hill     57,580       *       *
Total
        764,246       699,520       91.5 %

D-2



--------------------------------------------------------------------------------



 



Morrocroft 1
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09
100
  CHS — Charlotte Pediatric Clinic   1/01/09   12/31/18     13,601     *        
*     *            
125
  *   *   *     *     *         *     *            
200
  CHS Leased/Unoccupied   1/01/09   12/31/18     8,287     *         *     *    
       
300
  CHS Leased/Unoccupied   1/01/09   12/31/18     11,594     *         *     *  
         
 
  Total Sq Ft (1)             33,675                                      
 
  Occupied Sq Ft (1)             *                                      
 
  Occupancy %(1)             *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-3



--------------------------------------------------------------------------------



 



Morrocroft II
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 1000  
*
  *   *     *     *         *     *             1200  
CHS Morrocroft Pharmacy
  01/01/09   12/31/23     2,375     *         *     *             1300  
CHS Leased/Unoccupied
  01/01/09   12/31/23     4,471     *         *     *             1400  
CHS-Conf Room
  01/01/09   12/31/23     1,052     *         *     *             1500  
CHS — Urgent Care
  01/01/09   12/31/23     4,713     *         *     *             1600  
CHS — CPN-multi-tenant
  01/01/09   12/31/23     1,226     *         *     *             1700  
CHS — Lab Network
  01/01/09   12/31/23     1,101     *         *     *             2000  
CHS — CMC-MMG Morrocroft
  01/01/09   12/31/23     82,988     *         *     *             2200  
CHS Leased/Unoccupied
  01/01/09   12/31/23     5,712     *         *     *             2500  
CHS — CPN-Charlotte OB/GYN
  01/01/09   12/31/23     10,636     *         *     *             3200  
CHS
Leased/Unoccupied
  01/01/09   12/31/23     4,895     *         *     *             999 (2)  
Leased/Unoccupied
  —   —     (103 )     —         —     —                  
Total Sq Ft (1)
            132,155                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-4



--------------------------------------------------------------------------------



 



Pineville Medical Plaza
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 120  
*
  *   *     *     *         *     *               140  
CHS — Pharmacy
  1/01/09   12/31/23     973     *         *     *               160  
CHS — Blumenthal Cancer Center
  1/01/09   12/31/23     10,144     *         *     *               200  
Vacant
  —   —     3,978     *         *     *               220  
CHS — Sanger Clinic
  1/01/09   12/31/23     15,708     *         *     *               240  
CHS — Lab/Draw Station
  1/01/09   12/31/23     988     *         *     *               250  
Vacant
  —   —     2,935     *         *     *               280  
CHS — Burn-Off
  1/01/09   12/31/18     5,956     *         *     *               300  
Vacant
  —   —     5,603     *         *     *               310  
*
  *   *     *     *         *     *               320  
Vacant
  —   —     1,137     *         *     *               325  
Vacant
  —   —     1,540     *         *     *               340  
CHS — Burn-Off
  1/01/09   12/31/18     4,433     *         *     *               360  
CHS — Burn-Off
  1/01/09   12/31/18     3,410     *         *     *               370  
CHS — Burn-Off
  1/01/09   12/31/18     2,841     *         *     *               380  
CHS — Burn-Off
  1/01/09   12/31/18     2,841     *         *     *               400  
CHS — Burn-Off
  1/01/09   12/31/18     2,273     *         *     *               420  
CHS — MMG
  1/01/09   12/31/23     20,823     *         *     *               460  
CHS —Administration
  1/01/09   12/31/23     2,101     *         *     *              

D-5



--------------------------------------------------------------------------------



 



                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 480  
Vacant
  —   —     2,144       —         —     —               999 (2)  
Leased/Unoccupied
  —   —     (3,877 )     —         —     —                  
Total Sq Ft (1)
            105,291                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-6



--------------------------------------------------------------------------------



 



Building 400
Tenant Rent Roll

                                                                               
                  Base Year/       Update on             Lease           Annual
  Annual           Expense       Expired Leases/         Lease Start  
Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross   Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement  
Escalations   Amount   Up   before 10/31/09 102/8/210  
*
  *   *     *     *         *   *             112  
CHS — CMC Pineville Admin
  1/01/09   12/31/15     7,300       *         *   *             126  
CHS — Maternity Educ.
  1/01/09   12/31/15     1,212     *         *   *             128  
*
  *   *     *     *         *   *             202  
CHS — Lactation Support
  1/01/09   12/31/15     1,200     *         *   *             206  
CHS — CMC Pineville Admin
  1/01/09   12/31/15     1,794     *         *   *             208  
Charlotte Radiology
  1/01/08   12/31/09     3f509     *         *   *             218  
CHS — CMC Pineville
  1/01/09   12/31/15     2,426     *         *   *             222  
CHS — Carolines Rehab
  1/01/09   12/31/15     3,105     *         *   *             228  
CHS — CMC Pineville Admin
  1/01/09   12/31/09     1,717     *         *   *             230  
*
  *   *     *     *         *   *             234  
CHS — CMC Pineville Admin
  1/01/09   12/31/15     1,858     *         *   *                
Total Sq Ft (1)
            32,857                                      
Occupied Sq Ft (1)
            *                                      
Occupancy %(1)
            *                                

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-7



--------------------------------------------------------------------------------



 



10502 Park Road
Tenant Rent Roll

                                                                               
                  Base Year/       Update on             Lease           Annual
  Annual           Expense       Expired Leases/         Lease Start  
Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross   Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement  
Escalations   $ Amount   Up   before 10/31/09 100  
Vacant
  —   —     3,800       —         *   *             110  
*
  *   *     *     *         *   *             120  
*
  *   *     *     *         *   *             150  
CHS — Southeastern Pain
  01/01/09   12/31/15     4,418     *         *   *             170  
*
  01/01/09   01/31/10     1,659     *         *   *                
Total Sq Ft (1)
            15,102                                      
Occupied Sq Ft (1)
            *                                      
Occupancy % (1)
            *                                

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-9



--------------------------------------------------------------------------------



 



10508 Park Road
Tenant Rent Roll

                                                                               
                  Base Year/       Update on             Lease           Annual
  Annual           Expense       Expired Leases/         Lease Start  
Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross   Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement  
Escalations   $ Amount   Up   before 10/31/09 100  
*
  *   *     *     *         *   *             I20A  
Vacant
  —   —     779       —         *   *             I20B  
Vacant
  —   —     843       —         *   *             130  
*
  *   *     *     *         *   *             140  
HRS Management Office
  1/03/09   12/31/23     2,294                 *   *                
Total Sq Ft (1)
            13,543                                      
Occupied Sq Ft (1)
            *                                      
Occupancy %(1)
            *                                

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-10



--------------------------------------------------------------------------------



 



10516 Park Road
Tenant Rent Roll

                                                                               
                  Base Year/       Update on             Lease           Annual
  Annual           Expense       Expired Leases/         Lease Start  
Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross   Leases
Expiring Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement  
Escalations   $ Amount   Up   before 10/31/09 100  
*
  *   *     *     *       *                  
Total Sq Ft (1)
            7,200                                      
Occupied Sq Ft (1)
            *                                      
Occupancy %(1)
            *                                

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-11



--------------------------------------------------------------------------------



 



10520 Park Road
Tenant Rent Roll

                                                                               
                  Base Year/       Update on             Lease           Annual
  Annual           Expense       Expired Leases/         Lease Start  
Expiration   Leased   Base Rent   Other   Expense   Rent   Stop   Gross   Leases
Expiration Suite   Tenant   Date   Date   Sq. Ft.   PSF   Income   Reimbursement
  Escalations   $ Amount   Up   Before 10/31/09 100  
*
  *   *   *   *     *   *                 102  
*
  *   *   *   *     *   *                 105  
*
  *   *   *   *     *                   *    
Total Sq Ft (1)
                    13,400                              
Occupied Sq Ft (1)
                    *                              
Occupancy %(1)
                    *                        

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-12



--------------------------------------------------------------------------------



 



University Medical Park
Tenant Rent Roll

                                                                      Lease    
      Annual   Annual           Base Year/       Update on
Expired Leases/         Lease Start   Expiration           Base Rent   Other  
Expense   Rent   Expense Stop   Gross   Leases Expiring Suite   Tenant   Date  
Date   Leased Sq. Ft.   PSF   Income   Reimbursement   Escalations   $ Amount  
Up   before 10/31/09 1110  
*
  *   *     *     *             *   *             1121/1115  
CHS — University Peds
  01/01/09   12/31/11     11,430     *             *   *             1210  
Vacant
  —   —     1,014       *             *   *             1211  
CHS — Telemedicine
  01/01/09   12/31/18     585     *             *   *             1212  
*
  *   *     *     *             *   *             1213  
CHS — Sanger Clinic
  01/01/09   12/31/18     4,731     *             *   *             1216  
CHS — Carolinas Hema/Onco
  01/01/09   12/31/18     6,090     *             *   *             2122  
CHS — Diagnostic Ctr
  01/01/09   12/31/18     693     *             *   *             2122A/B  
*
  *   *     *     *             *   *             2221  
*
  *   *     *     *             *   *             2223  
*
  *   *     *     *             *   *             2224  
Vacant
  —   —     541       *             *   *             2320  
CHS — Grtr Car. Women’s Ctr
  01/01/09   12/31/18     7,296     *             *   *             3110  
CHS-Neurology
  01/01/09   12/31/15     1,274     *             *   *             3111  
*
  *   *     *     *             *   *             3111A  
Vacant
  —   —     748       *             *   *             3215  
*
  *   *     *     *             *   *             3301  
CHS — Harrisburg Family Practice
  01/01/09   12/31/11     6,998     *             *   *             4001  
Vacant
  —   —     3,385       *             *   *             4002  
Vacant
  —   —     1,056       *             *   *            

D-13



--------------------------------------------------------------------------------



 



                                                                      Lease    
      Annual   Annual           Base Year/       Update on
Expired Leases/         Lease Start   Expiration           Base Rent   Other  
Expense   Rent   Expense Stop   Gross   Leases Expiring Suite   Tenant   Date  
Date   Leased Sq. Ft.   PSF   Income   Reimbursement   Escalations   $ Amount  
Up   before 10/31/09 4003  
Vacant
  —   —     2,747       *             *   *             4101  
CHS — N. Mecklenburg HR
  01/01/09   12/31/18     3,436     *             *   *             4102  
CHS — Carolinas Lab Network
  01/01/09   03/31/18     1,136     *             *   *             4104  
*
  *   *     *     *             *   *             4106  
Vacant
  —   —     1,502     *             *   *             5001  
*
  *   *     *     *             *   *             5002  
CHS — N. Charlotte Med. Special
  01/01/09   12/31/11     4,920     *             *   *             5003  
CHS — N. Charlotte Med. Special
  01/01/09   12/31/11     1,916     *             *   *             5004  
CHS — N. Charlotte Med. Special
  01/01/09   12/31/11     1,959     *             *   *             5100  
Vacant
  —   —     2,679       *             *   *             5101  
Vacant
  —   —     4,377       *             *   *             5102  
Vacant
  —   —     2,374       *             *   *             5103  
Vacant
  —   —     8,855       *             *   *             5104  
Vacant
  —   —     1,086       *             *   *             5201  
*
  *   *     *     *             *   *             5202  
Vacant
  —   —     3,405       *             *   *             5203  
Vacant
  —   —     5,607       *             *   *             5301  
CHS — Eastover OB/GYN
  01/01/09   12/31/18     13,334     *             *   *             5303s  
Vacant
  —   —     570       *             *   *             5304  
CHS — Outpatient Therapy
  01/01/09   12/31/18     6,009     *             *   *             Bsmnt 1  
CHS — UH X-ray Storage
  01/01/09   12/31/15     1,053     *             *   *             Bsmnt 2  
Vacant
  —   —     879       *             *   *             Bsmnt 3  
Vacant
  —   —     157       *             *   *             CAGE1  
Vacant
  —   —     186       *             *   *             CAGE 2 & 4  
Vacant
  —   —     366       *             *   *            

D-14



--------------------------------------------------------------------------------



 



                                                                      Lease    
      Annual   Annual           Base Year/       Update on
Expired Leases/         Lease Start   Expiration           Base Rent   Other  
Expense   Rent   Expense Stop   Gross   Leases Expiring Suite   Tenant   Date  
Date   Leased Sq. Ft.   PSF   Income   Reimbursement   Escalations   $ Amount  
Up   before 10/31/09 CAGE03  
CHS — EastoverOB/GYN
  01/01/09   12/31/09     186     *             *   *             CAGE05  
CHS — Volunteer Svcs
  01/01/09   12/31/09     189     *             *   *             CAGE06  
Vacant
  —   —     194       *             *   *             CAGE07  
CHS — Disgnostic Ctr.
  01/01/09   12/31/09     192     *             *   *             CAGE08  
*
  *   *     *     *             *   *             CAGE09  
Vacant
  —   —     35       *             *   *             CAGE 10  
CHS — N. Charlotte Med Special
  01/01/09   12/31/10     192     *             *   *             CAGE 11  
CHS — Sanger Clinic
  01/01/09   12/31/10     171     *             *   *             CAGE 12  
Vacant
  —   —     101       *             *   *             CAGE 13  
Vacant
  —   —     103       *             *   *             999 (2)  
Leased/Unoccupied
  —   —     3,569       *             *   *                
Total Sq Ft (1)
            166,298                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-15



--------------------------------------------------------------------------------



 



Myers Park
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq.ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 All  
CHS — Myers Park
  01/01/09   12/31/18     107,882     *         *   *                
Total Sq Ft (1)
            107,882                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-16



--------------------------------------------------------------------------------



 



1010 Edgehill
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq.ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 100  
CHS — Neuroscience
  01/01/09   12/31/22     16,818     *         *   *                
Total Sq Ft (1)
            16,818                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.
       

D-17



--------------------------------------------------------------------------------



 



1023 Edgehill
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq.ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 100  
CHS — McKay Urology
  1/01/09   12/31/18     14,207     *         *       *             125  
CHS — Dept of Research
  1/01/09   12/31/18     853     *         *       *             150  
CHS — Dept of Urology
  1/01/09   12/31/18     743     *         *       *             150B  
CHS-Dept of Urology
  1/01/09   12/31/18     1,066     *         *       *                
Total Sq Ft (1)
            16,869                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-18



--------------------------------------------------------------------------------



 



1628 Morehead
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq.ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 BLDG  
CHS
  1/01/09   12/31/18     5,775     *         *   *                
Total Sq Ft (1)
            5,775                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.
       

D-19



--------------------------------------------------------------------------------



 



Fort Mill
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq.ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 1000  
CHS — Pharmacy
  1/01/09   12/31/23     1,089     *         *     *               1100  
CHS — Shiland Family Practice
  1/01/09   12/31/23     8,204     *         *     *               1200  
CHS — Urgent Care
  1/01/09   12/31/23     5,754     *         *     *               1300  
CHS — Sanger Clinic
  1/01/09   12/31/23     4,236     *         *     *               2000  
CHS Lease/
Unoccupied
  1/01/09   12/31/23     2,760     *         *     *               2100  
CHS — Rock Hill Pediatric Assc.
  1/01/09   12/31/23     8,181     *         *     *               2200  
CHS — Piedmont GYN/OB
  1/01/09   12/31/23     7,910     *         *     *               2300  
CHS — Time Share
  1/01/09   12/31/23     1,667     *         *     *                  
Total Sq Ft (1)
            39,801                                          
Occupied Sq Ft (1)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-20



--------------------------------------------------------------------------------



 



Mint Hill
Tenant Rent Roll

                                                                               
                          Base Year/       Update on             Lease          
        Annual               Expense       Expired Leases/         Lease Start  
Expiration   Leased   Annual Base   Other   Expense   Rent   Stop       Leases
Expiring Suite   Tenant   Date   Date   Sq.ft.   Rent PSF   Income  
Reimbursement   Escalations   $ Amount   Gross Up   before 10/31/09 100  
CHS — Urgent Care
  1/01/09   12/31/23     5,345     *         *     *               101  
CHS — Leased/
Unoccupied
  1/01/09   12/31/23     5,866     *         *     *               104  
CHS — Multi Tenant Speciality
  1/01/09   12/31/23     1,396     *         *     *               106  
CHS Leased/
Unoccupied
  1/01/09   12/31/23     5,867     *         *     *               200  
CHS Lease/
Unoccupied
  1/01/09   12/31/23     6,145     *         *     *               201  
CHS — Charlotte Medical Specialties
  1/01/09   12/31/23     13,464     *         *     *               300  
CHS Leased/
Unoccupied
  1/01/09   12/31/23     3,719     *         *     *               301  
CHS — Greater Carolinas Womens Center
  1/01/09   12/31/23     9,491     *         *     *               302  
CHS — University Pediatrics
  1/01/09   12/31/23     6,287     *         *     *                  
Total Sq Ft (1)
            57,580                                      
Occupied Sq Ft (l)
            *                                          
Occupancy % (1)
            *                                    

 

(1)   the 999 suites are included in total square footage and the occupied
square footage   (2)   the 999 suites correct for any discrepancies in the total
square footage of the building and the deemed square footage of the suites due
to useable vs rentable measurements, deemed vs actual common area factors, etc.

D-21



--------------------------------------------------------------------------------



 



EX. D-1
SHELL TENANTS
EXHIBIT D — l
SCHEDULE OF “SHELL” TENANTS

                          Property   Suite #   RSF   Tenant   Expiration Date
 
                       
Morrocroft I (CHS101)
    200       8,287     CMHA   12/31/2018
 
    300       11,594     CMHA   12/31/2018
 
                       
Morrocroft II (CHS102)
    1300       4,471     CMHA   12/31/2023
 
    2200       5,712     CMHA   12/31/2023
 
    3200       4,895     CMHA   12/31/2023
 
                       
PMP (CHS103)
  Burnoff       21,754     CMHA/Mercy/Foundation   12/31/2018
 
                       
Fort Mill (CHS114)
    2000       2,760     CMHA   12/31/2023
 
                       
Mint Hill (CHS115)
    101       5,866     CMHA   12/31/2023
 
    106       5,867     CMHA   12/31/2023
 
    200       6,145     CMHA   12/31/2023
 
    300       3,719     CMHA   12/31/2023

D-1-1



--------------------------------------------------------------------------------



 



EX. E
COMPOSITION
EXHIBIT E
SPECIAL PURPOSE ENTITY REQUIREMENTS/BORROWER’S COMPOSITION
     Applicant agrees that the following will be correct at Closing, and
Borrower will recertify the following at Closing:
     (a) Borrower is and will continue to be a Single Purpose Entity and if
Borrower is a general partnership, each of Borrower’s general partners is and
will continue to be a corporation, limited partnership or limited liability
company which is a Single Purpose Entity. “Single Purpose Entity” means an
entity whose organizational documents set forth single purpose entity covenants
satisfactory to Lender, in its sole discretion, including covenants that the
entity:
     (i) is formed solely for the purpose of owning, managing and operating the
Property and is not engaged and will not engage, either directly or indirectly,
in any business other than the ownership, management and operation of the
Property;
     (ii) does not have and will not acquire or use any assets other than the
Property and personal property incidental to the business of owning, managing
and operating the Property and activities incidental thereto; without limiting
the foregoing, the Property shall be operated as a single property or project,
generating substantially all of Borrower’s gross income, it being the intent
that the Property shall constitute “single asset real estate” for purposes of
Section 362(d)(3) of the Bankruptcy Code;
     (iii) will not liquidate or dissolve (or suffer any liquidation or
dissolution), or enter into any transaction of merger or consolidation, or
acquire by purchase or otherwise all or substantially all the business or assets
of, or any stock or other evidence of beneficial ownership of, any entity;
     (iv) will not, nor will any partner, limited or general, member or
shareholder thereof, as applicable, violate the terms of its partnership
certificate, partnership agreement, articles of incorporation, bylaws, operating
agreement, articles of organization or other formation agreement or document, as
applicable;
     (v) will observe, if it is a limited liability company, all limited
liability company formalities that relate to the entity’s separateness pursuant
to its formation documents, operating agreement, bylaws or partnership agreement
(as the case may be), or any other organizational filing or document governing
its affairs;
     (i) has not and will not guarantee, pledge its assets for the benefit of,
or otherwise become obligated for, the obligations of any other person or hold
out its credit or assets as being available to satisfy the obligations of any
other person except for obligations for

E-1



--------------------------------------------------------------------------------



 



indemnification and other obligations of Borrower pursuant to its operating
agreement, bylaws or partnership agreement, as applicable;
     (vii) has not incurred and will not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (A) the
Loan and (B) unsecured trade debt incurred in the ordinary course of business
(not evidenced by a note) and paid in the ordinary course of business in
connection with owning, operating and maintaining the Property, provided that
such indebtedness is paid within 90 days of when incurred (unless the claim for
such indebtedness is disputed in good faith and cash reserves are maintained
therefor during the period of such dispute which would be sufficient to
discharge fully such indebtedness);
     (viii) will be and will at all times hold itself out to the public as a
legal entity separate and distinct from any other entity (including, without
limitation, any affiliate (defined herein), general partner or member, as
applicable, or any affiliate of any of its general partners or members, as
applicable), will correct any known misunderstanding concerning its separate
identity, and will not identify any other entity (including, without limitation,
any affiliate, general partner or member, or any affiliate of any of its general
partners or members, as applicable) as a division or part of it;
     (ix) subject to the management of the Property by a property manager using
a single operating account and to the commingling of reserves and other funds
held by Lender as required under the Loan Documents, will not commingle its
funds or assets with those of any other person, and will maintain and account
for its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
person;
     (x) will maintain its own separate, complete and accurate accounts, books,
records and financial statements complying with GAAP, provided that it may file
or may be part of a consolidated federal tax return to the extent required or
permitted by applicable Law so long as there is an appropriate notation
indicating its separate existence and its assets and liabilities;
     (xii) will pay its obligations and expenses from its own funds and assets
(to the extent that it has funds to do so);
     (xiii) will not have any paid manager or director for the entity (other
than the Independent Manager (defined herein)) and, to the extent it has any
employees, it will pay the salaries of its own employees from its own funds and
in the absence of such paid employees, it will obtain all necessary services
through third parties or independent contractors;

E-2



--------------------------------------------------------------------------------



 



          (xiv) will conduct and operate business in its own name or in the name
of the Property, will allocate fairly and reasonably any overhead for shared
office space and use separate stationary, invoices and checks;
          (xv) will not enter into or be a party to any transaction with any of
its general partners, principals, affiliates or members, as applicable, or any
affiliate of any of its general partners, principals or members, except in the
ordinary course of business and upon terms and conditions that are intrinsically
fair and substantially similar to those that would be available on an
arms-length basis with a third party other than an affiliate;
          (xvi) rwill not make loans or advance credit to any person (including
affiliates) other than to tenants of the Property in the form of tenant
allowances or tenant improvements, provided that this covenant shall not
preclude such entity from amending or modifying the financial terms of leases
for the Property pursuant to lease amendments or modifications completed in
accordance with the provisions of the Loan Documents;
          (xvii) will not take any action which, under the terms of its
formation document or other applicable organizational documents, requires the
unanimous consent of all directors, partners or members, as applicable, without
such required vote;
          (xviii) will not engage in, seek or consent to any dissolution,
winding up, liquidation, consolidation, merger, asset sale, bankruptcy or
insolvency filing, or material amendment to or modification (including any
amendments or modifications of its separateness covenants) of its partnership
agreement, articles of incorporation, bylaws, operating agreement, articles of
organization or other formation agreement or document, as applicable, without
the required written consent of Lender;
          (xix) will continue to operate its business with the goal of
maintaining capital which is adequate for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, to the extent funds are available from the
Property; and
          (xx) will not fail at any time to have at least one Independent
Manager that will vote on material matters affecting it, which matters shall
include (a) any proposed insolvency or bankruptcy proceeding of such entity,
(b) incurring indebtedness outside the ordinary course of business, (c) any
merger or consolidation of it with any other entity, (d) any dissolution or
liquidation of such entity, and (e) any amendment or modification of any
provision of its organizational documents relating to company purpose, title to
or management of the Property, its bankruptcy-remote status, and/or the
admission or removal of general partners or members, as the case may be,
provided that no

E-3



--------------------------------------------------------------------------------



 



termination or change of the Independent Manager shall be made without giving
Lender at least 20 days’ prior written notice, which notice shall include a copy
of any bio-profile or resume of such replacement Independent Manager.
Borrower shall agree to keep the Single Purpose Entity covenants set forth in
this paragraph (a) and such covenants will be included in the Loan Documents and
shall be, at the time of the Closing, included in Borrower’s organizational
documents.
     As used herein, the term “Independent Manager” shall mean a duly appointed
member of the board of directors or board of managers who is provided by a
nationally-recognized company that provides professional independent
directors/managers who shall not have been at the time of initial appointment or
at any time while serving as an Independent Manager, and may not have been at
any time during the preceding five years, (i) a stockholder, director, officer,
employee, partner, attorney or counsel of Borrower or any affiliate of Borrower,
(ii) a customer, supplier or other person who derives any of its purchases or
revenues from its activities with such entity or any affiliate of Borrower,
(iii) a person controlling or under common control with any such stockholder,
partner, customer, supplier or other person, or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, customer,
supplier or other person. For purposes of this Exhibit E, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management, policies or activities of a person, whether
through ownership of voting securities, by contract or otherwise, and the term
“affiliate” means for the specified person: (1) any person directly or
indirectly owning, controlling or holding with power to vote 20% or more of the
outstanding voting securities or interests of such specified person; (2) any
person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such specified
person; (3) any person directly or indirectly controlling, controlled by or
under common control with such specified person; (4) any officer, director or
partner of such specified person; (5) if such specified person is an officer,
director or partner, any entity for which such person or entity acts in any such
capacity; and (6) any close relative or spouse of such specified person if an
individual.
     If Borrower is a single-member limited liability company, then such limited
liability company must be duly organized and in good standing under the laws of
Delaware.
     (b) Borrower shall be duly organized and in good standing and qualified to
do business in the state where the Property is located. Applicant will, prior to
the Closing, transfer the Property to Borrower if Borrower is not currently the
owner thereof.
     (c) Attached hereto as Exhibit E-1 is an Ownership Chart prepared by
Applicant that shows Borrower’s proposed ownership structure, including the
name, state of formation and type of entity of Borrower and each of

E-4



--------------------------------------------------------------------------------



 



Borrower’s constituents and their respective percentage interests in Borrower,
and showing the complete form of signature block for Borrower, including the
name and title of its authorized representative.
     (d) Applicant will deliver to Lender no later than 20 days before Closing,
all applicable organizational documents of Borrower and its constituents and of
Applicant, and will identify all owners of 10% or more of direct or indirect
ownership interests in Borrower, the percentage interest of each such owner, and
Borrower’s taxpayer identification number and address if different from
Applicant’s as indicated in Section 24. After Lender’s approval, none of the
foregoing may be amended without Lender’s consent.
     (e) The Ownership Chart and all organizational documents and information
delivered or to be delivered to Lender are correct and complete, and Borrower
shall be deemed to have recertified the same as of the Closing Date.

E-5



--------------------------------------------------------------------------------



 



EX. E-1
OWNERSHIP CHART
EXHIBIT E — 1
OWNERSHIP CHART

E-1-1



--------------------------------------------------------------------------------



 



(FLOW CHART) [g22138g2213803.gif]

            HR OF CAROLINAS, LLC, a Delaware limited liability
company
      By:           Title:               

Authorized Representatives:
David R. Emery—President and Chief Executive Officer
B. Douglas Whitman, II—Executive Vice President and Chief Operating Officer
Scott W. Holmes—Executive Vice President and Chief Financial Officer
John M, Bryant, Jr.—Executive Vice Present and General Counsel
Todd J. Meredith—Senior Vice President—Real Estate Investments
Brince R. Wilford—Senior Vice President—Real Estate Investments
Julie A. Wilson—Senior Vice President
Frederick M. Langreck—Senior Vice President, Treasurer and Assistant Secretary
James C. Douglas—Vice President—Asset Administration
Stephen E. Cox, Jr.—Vice President and Assistant General Counsel
Andrew E. Loope—Vice President and Corporate Counsel
Rita H. Todd—Secretary

E-1-2



--------------------------------------------------------------------------------



 



EX. F
NOTICE
EXHIBIT F
NOTICE
All acceptances, approvals, consents, demands, notices, requests and other
communications (the “Notices”) required or permitted to be given under this
Agreement must be in writing and sent by certified mail, return receipt
requested, or by nationally recognized overnight delivery service that provides
evidence of the date of delivery, with all charges prepaid (for next business
day delivery if sent by overnight delivery service), addressed to the
appropriate party at its address listed below:

     
If to Applicant or Borrower:
  Healthcare Realty Trust Incorporated
3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
Attn: James C. Douglas
 
   
with courtesy copies to:
  Healthcare Realty Trust Incorporated
3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
Attn: General Counsel
 
   
 
  and
 
   
 
  Baker, Donelson, Bearman, Caldwell
& Berkowitz, P.C.
211 Commerce Street, Suite 1000
Nashville, Tennessee 37201
Attn: David J. White
 
   
If to Lender:
  Teachers Insurance and Annuity Association
730 Third Avenue
New York, New York 10017
Attn: Director, Global Private
          Markets, Portfolio Management
TIAA Authorization #AAA-6905
Investment ID. #0006731
 
   
with courtesy copies to:
  Teachers Insurance and Annuity Association
730 Third Avenue
New York, New York 10017
Attn: Associate General Counsel and
          Director, Asset Management Law
TIAA Authorization #AAA-6905
Investment ID. #0006731

F-1



--------------------------------------------------------------------------------



 



     
 
  and
 
   
 
  Teachers Insurance and Annuity Association
8500 Andrew Carnegie Boulevard
Mailstop: 8500N-C2-07
 
  Charlotte, North Carolina 28262
Attn: Nicole Brovet Cantu

Lender and Applicant each may change the address to which Notices must be sent,
by notice given in accordance with the provisions of this Exhibit F. All Notices
given in accordance with the provisions of this Exhibit F will be deemed to have
been received upon the date of receipt if sent by certified mail, or one
business day after having been deposited with a nationally recognised overnight
delivery service if sent by overnight delivery. Notwithstanding the foregoing,
any Notice sent to the last designated address of any person to which it is
required to be sent pursuant to this Agreement shall not be deemed ineffective
if actual delivery cannot be made due to a change of address of the person to
which the Notice is directed or the refusal of such person to accept delivery
thereof.

F-2



--------------------------------------------------------------------------------



 



EX. G
CLOSING CONDITIONS
EXHIBIT G
CLOSING CONDITIONS
     Lender’s obligation to make the Loan is subject to timely satisfaction of
the conditions set forth below:
     1. Applicant shall have delivered (or caused Borrower or title company to
deliver) to Lender the following items relating to the Property as soon as
practicable after Acceptance and a reasonable period of time prior to Closing
but in all cases in accordance with any time period specifically set forth
below, all items to be reasonably satisfactory to Lender (and Applicant
acknowledges that Acceptance does not constitute Lender’s approval of any items
delivered to Lender prior to Acceptance):
     (a) originals or certified copies of all operating agreements, ground
leases and ground subleases affecting the Property to which Applicant or any of
its affiliates is a party (including, without limitation, any master ground
lease or other ground lease affecting the Property), and copies of reciprocal
easement agreements, management agreements, material agreements all
non-residential leases, including leases described or referred to in Exhibit D,
together with any short form leases, amendments, addenda, exhibits, lease
guarantees or assignments relating thereto, and as soon as practicable after
execution, copies of all non-residential leases or other material agreements
affecting the Property executed after the initial delivery of leases and other
material agreements hereunder. After Lender’s approval, none of the foregoing
may be amended without Lender’s prior consent;
     (b) two copies of the standard proposed form lease for the Property, which
may not be amended in any material respect after approval by Lender;
     (c) final plans and specifications for the Improvements described in
Exhibit C for any portion of the Improvements that is in Seismic Zone 3 or 4;
     (d) a current title report or binder (including the fee underlying any
leasehold estate), a search of appropriate UCC records, and, at Closing, an ALTA
Loan Title Insurance Policy with such coinsurance, reinsurance and endorsements
as Lender deems necessary issued by a title insurance company approved by Lender
and excluding any creditors’ rights exceptions or exclusions;
     (e) a current ALTA as-built survey certified to Lender;
     (f) a pro forma certification of the rent roll verifying information about
the leases affecting the Property (to be revised as necessary with new or
amended information arising after the pro forma was prepared), certified by
Borrower no more than 15 days and not less than 5 days before Closing, which
rent roll shall include (i) the square footage, commencement date, expiration
date, current rent and future rent (if such future rent is subject to a set
increase), (ii) a summary of each tenant’s lease provision(s) for

G-1



--------------------------------------------------------------------------------



 



reimbursement of operating expenses, real estate taxes and insurance premiums,
and (iii) a summary of any tenant purchase options, early lease termination
options and lease renewal options;
     (g) not less than 30 days before Closing, an original or certified copy of
insurance policies and evidence of payment of the insurance premium for full
replacement cost of the Improvements and Personal Property referred to in
Exhibit C (without deduction for depreciation), which insurance will include
fire and sprinkler leakage, extended coverage, vandalism, malicious mischief,
boiler and machinery, terrorism coverage, windstorm, earthquake and flood
insurance (if located in earthquake or flood zones), a minimum of 12 months of
rent loss insurance, and such other kinds of insurance as may be required by
Lender in its sole discretion, premiums prepaid, issued by companies and in
amounts reasonably satisfactory to Lender, with a standard mortgagee endorsement
in Lender’s favor for the property insurance, an additional insured endorsement
in Lender’s favor for liability insurance and a waiver of subrogation
endorsement, where applicable;
     (h) an original or certified copy of the unconditional certificate of
occupancy or other unconditional certificate of appropriate governmental
authorities evidencing compliance with all zoning, building and applicable
regulations, and an original or certified copy of any other consents, permits,
licenses, approvals and franchises referred to in paragraph 5 of this Exhibit G;
     (i) not more than 30 days and not less than 5 days before Closing,
(1) original tenant estoppel certificates dated not more than 30 days before
Closing from tenant Carolina Health Systems (“CHS”) and any additional tenants
such that the total square footage covered by all received estoppels equals or
exceeds at least 75% of the total leased area of the Property, as shown on the
attached rent roll, and (2) an original tenant estoppel certificate dated not
more than 30 days before Closing for each non-residential lease affecting the
Property under which the tenant thereunder leases not less than 20,000 square
feet of interior space within the Improvements and an original subordination,
non-disturbance and attornment agreement for each non-residential lease
affecting the Property under which the tenant thereunder leases not less than
20,000 square feet of interior space within the Improvements and designated by
Lender in its sole discretion;
     (j) a certified inventory of Personal Property included in the Property;
     (k) to the extent the Property is composed of one or more separate tax
parcels, copies of receipted tax and assessment bills for the current tax year
and for the previous tax year for such tax parcels;
     (l) a form of opinion prepared by counsel satisfactory to Lender covering
such legal matters as Lender deems reasonably appropriate, including due
authorization, due execution, enforceability, usury or choice of law, and

G-2



--------------------------------------------------------------------------------



 



due organization and good standing of Borrower, with the original to be signed,
dated and delivered to Lender at Closing;
     (m) year-to-date operating statements for the Property for the fiscal year
in which Closing occurs and operating statements for the Property for the prior
fiscal year; capital and operating budgets for the Property for the remainder of
the fiscal year in which Closing occurs and for the next succeeding fiscal year;
and such other financial information covering operations of the Property and the
financial condition of Borrower, Borrower’s constituent entities and Applicant
as Lender may reasonably request;
     (n) standard UCC, bankruptcy, state and federal tax lien, and pending
litigation/judgment searches for (i) Borrower, (ii) Applicant, and (iii) the
Property Manager (if affiliated with Borrower or Applicant);
     (o) not less than 5 business days before Closing, ground lessor estoppel
and agreements in form and substance reasonably acceptable to Lender from any
fee owners (or ground sublessors, as applicable) of the Property; and
     (p) from time to time before Closing, such other documentation or
information as Lender may reasonably request in connection with Closing.
     2. In the event that the terms of any operating agreements, ground leases,
reciprocal easement agreements, management agreements and other material
agreements affecting the Property entitle Borrower to request an estoppel
certificate concerning the status or effectiveness of or compliance with the
terms and conditions of any such instrument (individually, an “REA Estoppel
Certificate”) and Lender so requests any such REA Estoppel Certificate prior to
Closing, Borrower shall use its good faith efforts to obtain any such REA
Estoppel Certificate prior to Closing in the form and from the parties
prescribed by such instrument (or, in the event no such form is prescribed, in a
form reasonably acceptable to Lender).
     3. The leasing requirements set forth in Exhibit D shall have been
satisfied.
     4. Borrower shall have executed and delivered to Lender documents
satisfactory to Lender (the “Loan Documents”) evidencing and securing the Loan
and any other obligations of Borrower set forth in this Agreement, which will
include provisions substantially in the form of the following:
     (a) late charges of 5% of any late payment; a default interest rate of 5%
per annum over the Fixed Interest Rate; the Evasion of Prepayment Premium
described in Exhibit A, payable upon repayment of the Loan after an event of
default or upon any other prepayment not permitted by the Loan Documents; and
provisions for payment of reasonable fees relating to actions of Lender
requested by Borrower under the Loan Documents;

G-3



--------------------------------------------------------------------------------



 



     (b) a 5-day grace period for monetary defaults; and a 30-day grace period
after notice for non-monetary defaults which will be extended as necessary for
non-monetary defaults not susceptible of cure within 30 days, if Borrower
commences to cure within the 30-day period, diligently prosecutes the cure to
completion and the entire grace period for a non-monetary default does not
exceed 120 days;
     (c) conditions to Borrower’s right to enter into leases affecting the
Property without Lender’s consent, which conditions are more particularly
described in Exhibit B;
     (d) requirements to deliver to Lender quarterly and annual financial
statements for the Property (and for annual financial statements for Borrower
and Guarantor/Indemnitor upon request) and such other financial information as
Lender may reasonably request from time to time. The financial statements (which
shall include partial fiscal years) shall be certified by Borrower and may be
unaudited, except that following an event of default, the annual financial
statements will be audited and accompanied by a satisfactory opinion from a CPA
approved by Lender;
     (e) a requirement to deliver to Lender quarterly and annual certifications
of the rent roll for the Property, certified by Borrower, verifying information
about all leases affecting the Property and verifying Borrower’s compliance with
the provisions of the Loan Documents relating to leasing;
     (f) subject to paragraphs 4(g) and 4(h) of this Exhibit G, prohibitions on
prior or subordinate liens and encumbrances against the Property or any interest
in the Property and on certain direct or indirect sales, assignments, pledges or
other transfers of the Property or any estate or interest therein without
Lender’s prior written consent which may be withheld in Lender’s sole and
absolute discretion, it being understood that prohibited transfers include
(A) direct or indirect changes (by operation of law or otherwise and including
mergers) in the identity or composition of Borrower or a change in control (as
defined in Exhibit E) of Borrower and (B) pledges of stock or of partnership or
membership interests, as the case may be, in Borrower, provided that any change
in control of Guarantor or Indemnitor shall not constitute a change in control
of Borrower while the equity securities of Guarantor or Indemnitor are listed on
a public securities exchange or the over-the-counter market;
     (g) a one-time sale of the Property will be permitted, subject to the
following conditions: (i) Lender’s approval of the transferee, which must have a
net worth of at least $400 million and must be an institutional investor or
developer with a reputation and experience comparable to those of Applicant at
Closing; (ii) transferee’s express assumption of Borrower’s obligations under
the Loan Documents and with respect to the Property; (iii) Lender’s approval in
its sole discretion of a substitute guarantor and substitute indemnitor, and
delivery of substitute guaranty and indemnity instruments in substantially the
forms provided to Lender at Closing; (iv) satisfaction of the conditions set
forth in paragraph 4 (h) of this Exhibit G;

G-4



--------------------------------------------------------------------------------



 



(v) Lender’s receipt of satisfactory evidence that, immediately prior to the
transfer and at least 12 months subsequent to the transfer, the Property
supports a loan to value ratio no greater than 55%, with value to be determined
by the purchase price of the Property pursuant to an executed purchase and sale
agreement with a bona fide third party purchaser, and a Debt Service Coverage of
not less than 1.58x; and (vi) payment of a transfer and assumption fee in the
amount of 1% of the outstanding principal balance of the Loan;
     (h) the following conditions under which transfers of the membership
interests in Borrower will be permitted, subject to there being no change in
control (as defined in Exhibit E) of Borrower or the Property:
     (i) Lender shall have received prior notice;
     (ii) there shall then be no existing default under the Loan Documents and
all of Borrower’s payment obligations to Lender shall have been satisfied
through the date of transfer;
     (iii) Borrower shall have paid Lender’s costs (including legal fees and
expenses) and a processing fee relating to the transfer;
     (iv) the transfer shall not cause an ERISA violation;
     (v) the property manager of the Property shall be satisfactory to Lender;
     (vi) the transferee (including substitute guarantor or indemnitor) shall be
domiciled in the United States and/or is a citizen of the United States, shall
not be a “specifically designated national and blocked person” on the OFAC List
and otherwise shall not be in violation of any Anti-Terrorism Laws, shall not
have had adversarial dealings with Lender or had a monetary default under any
other investment with Lender, shall not have been found guilty of criminal
charges, and shall be free from bankruptcy;
     (vii) prior to the transfer, Borrower shall have provided Lender with a
Uniform Commercial Code search report satisfactory to Lender relating to the
transferee; and
     (viii) prior to the transfer, Borrower shall have delivered to Lender a
certification as to all of the foregoing matters executed by an entity
satisfactory to Lender, together with such evidence to confirm the accuracy of
such certification as Lender may reasonably request;
     (i) carve-outs from the non-recourse limitation on liability, which are set
forth in Exhibit H-6;

G-5



--------------------------------------------------------------------------------



 



     (j) such covenants, warranties, representations and agreements of Borrower,
Lender, the administrator of the Deposit Account (defined herein) and a
depositary institution as are required to satisfy the lock-box requirements set
forth in Exhibit H-7; and
     (k) a requirement that any termination fee paid to Borrower in excess of
$250,000 in connection with any lease termination shall be paid to Lender and
used to reimburse Borrower for tenant improvement costs and leasing commissions
associated with the affected leased premises (provided certain conditions are
met); provided, however that upon an event of default under the Loan Documents,
any and all lease termination fees (regardless of the amount) shall be paid to
Lender and used to reimburse Borrower for tenant improvement costs and leasing
commissions associated with the affected leased premises.
     5. Except for permitted transfers of interests in Borrower, Borrower’s
composition shall continue to be the same as set forth in Exhibit E, and the
representations and warranties contained therein shall be true, correct and
complete as of the Closing Date.
     6. Lender shall have received evidence satisfactory to Lender that (i) the
Property shall be in material compliance with all applicable Law, including
those relating to construction, land use, health, safety and environmental
matters and (ii) all permits, licenses, approvals and franchises required for
the construction, use, operation, occupancy and management of the Property have
been obtained and are in good standing and Borrower has complied with any
specific conditions or requirements applicable to the Property.
     7. Lender shall have received and approved the following Consultants’
Inspections and Reports relating to the Property:
(a) a current appraisal (the “Appraisal”) prepared by an appraiser (the
“Appraiser”) engaged by Lender in accordance with Lender’s scope of work. The
Appraisal must support a loan to value ratio not to exceed 55%;
(b) a report (the “Engineering Report”), prepared by an independent engineer
(the “Engineering Consultant”) engaged by Lender, in accordance with Lender’s
scope of work. Applicant agrees to provide the Engineering Consultant with a
copy of any soils investigation report with respect to the Property in
Applicant’s possession. The Engineering Report will be based on a physical
inspection of the Improvements and review of the final plans and specifications
of the Improvements (to the extent they are required to be provided hereunder);
and
(c) Environmental assessment and compliance reports (the “Environmental and
Compliance Report”) prepared by an independent

G-6



--------------------------------------------------------------------------------



 



expert (the “Environmental Consultant”) engaged by Lender in accordance with
Lender’s scope of work.
Applicant will cooperate and use reasonable efforts to cause its tenants, its
property manager and other third parties with an interest in or information
about the Property to cooperate with the consultants in their investigations.
Lender agrees to provide Borrower with copies of the Consultants’ Inspections
and Reports within 10 days after Closing. Neither Lender nor any of the
consultants will have any liability or responsibility to Borrower with respect
to the Consultants’ Inspections and Reports.
     8. Borrower and all of Borrower’s members shall be (i) free from bankruptcy
and (ii) solvent, as determined by Lender in its sole discretion, both in that
the value of their respective assets exceeds their respective liabilities and
that it is likely that they will be able to pay their debts, including, where
applicable, payments required by the Loan Documents, as they become due in the
foreseeable future.
     9. Lender shall have approved all legal matters.
Notwithstanding the requirements of this Exhibit G for the delivery of
information and other materials, Applicant and Borrower may satisfy their
delivery obligations under this Exhibit G for all or part of the information and
other materials to be delivered by providing Lender with the addresses of one or
more Internet web sites at which such information and other materials may be
accessed by Lender.

G-7



--------------------------------------------------------------------------------



 



EX. H
ADDITIONAL PROVISIONS
EXHIBIT H
ADDITIONAL PROVISIONS
The attached Exhibits H-1 through H-10 constitute the additional provisions
applicable to the Loan.
Index

         
1.
  Extension Terms   H-1
2.
  Correspondent Authority and Fee Arrangement   H-2
3.
  Cross Collateralization   H-3
4.
  Ground Lease/Ground Sublease Terms   H-4
5.
  Insurance Proceeds and Condemnation Awards for Restoration — Conditions to Use
  H-5
6.
  Limitation of Liability   H-6
7.
  Mortgage/Deed of Trust Provisions   H-6A
8.
  Lock-Box Requirements   H-7
9.
  Allocated Loan Amounts   H-8
10.
  Release Provisions — Partial Release   H-9
11.
  Substitution of Collateral   H-10

H-1



--------------------------------------------------------------------------------



 



EX. H-1
LOAN EXTENSION PROVISIONS
EXHIBIT H — 1
EXTENSION TERMS
     First Extension: At any time between the 78th and 83rd month of the Initial
Term and provided (i) no event of default exists under the Loan, (ii) the Debt
Service Coverage at the Property is at least 1.65x, (iii) the loan to value
ratio is not greater than 55%, and (iv) Borrower pays an extension fee in the
amount of .50% of the then-current outstanding principal amount of the Loan,
Borrower will have the option to extend the Initial Term for an additional
12-month extension term (the “First Extension”), subject to the following: the
First Extension will on a floating rate basis, priced at 400 basis points over
the 1 - month LIBOR rate with a minimum coupon of 7.25% and will be amortized on
a 30-year schedule.
     Second Extension: At any time between the 10th and 11th month of the First
Extension and provided (i) no event of default exists under the Loan, (ii) the
Debt Service Coverage at the Property is at least 1.65x, (iii) the loan to value
ratio is not greater than 55%, and (iv) Borrower pays an extension fee in the
amount of .50% of the then-current outstanding principal amount of the Loan,
Borrower will have the option to extend the then-existing Term for an additional
12-month extension term (the “Second Extension”) on the same terms and
conditions as the First Extension.
     Prepayment during either the First Extension or the Second Extension will
be subject to the provisions of Section l(f) and Exhibit A.
     In the event the Term is extended for either the First Extension or the
Second Extension, Lender will require Borrower to purchase an interest rate cap
from a “AA” rated counterparty and in a form reasonably acceptable to Lender.
The interest rate cap will be required at the first day of each extension and
shall cover the ensuing 12 months of such extension. The interest rate cap shall
be at a rate that will provide for a minimum 1.65x Debt Service Coverage at the
Property and such interest rate cap shall be assigned to Lender. The LIBOR rate
cap required shall be calculated by Lender based on the lower of actual Net
Operating Income of the Property for the preceding 12-month period and budgeted
Net Operating Income for the ensuing 12-month period.

H-1-1



--------------------------------------------------------------------------------



 



EX. H-2
CORRESPONDENT
EXHIBIT H — 2
CORRESPONDENT AUTHORITY AND FEE ARRANGEMENT
     Lender has retained Holliday Fenoglio Fowler, L.P. (the “Correspondent”) to
originate and obtain applications for mortgage loans for consideration by
Lender. Correspondent has been retained solely as an independent contractor and
will not be considered or construed under any circumstances to be an agent of
Lender. Applicant understands and agrees that Correspondent has no authority to
accept or execute this Agreement on behalf of Lender and that all
representations, documents and understandings between Applicant and
Correspondent with respect to Applicant’s offer for Borrower to borrow are
merged into this Agreement. Separate and apart from this Agreement, Applicant
and Correspondent have entered into an agreement that provides for Applicant to
pay to Correspondent a brokerage fee or commission in connection with the Loan
and, notwithstanding the merger provision contained in the preceding sentence,
such agreement is not merged into this Agreement.
     Applicant further acknowledges and agrees that Lender may have a separate
compensation arrangement with Correspondent pursuant to which payments may be
made by Lender to Correspondent or other compensation earned by Correspondent
based on various factors. Such factors may, among other things, include the
volume of new loan originations done by Correspondent with Lender (which may
include the Loan or other loans made by Lender to other borrowers), the amount
of loans serviced by Correspondent for Lender (which may include servicing of
the Loan as well as other loans made by Lender to other borrowers), the scope of
services and duties performed as part of the servicing performed by
Correspondent over the Term, or the existence of a sub-servicing arrangement in
connection with the Loan. Such compensation paid by Lender to Correspondent will
be in addition to any fees paid to Correspondent by Applicant or Borrower.

H-2-1



--------------------------------------------------------------------------------



 



EX. H-3
CROSS COLLATERALIZATION
EXHIBIT H — 3
CROSS COLLATERALIZATION
     The Loan Documents will contain cross-collateralization, cross-prepayment
and cross-default provisions satisfactory to Lender, subject to the terms of and
limitations imposed by the ground leases described in Exhibit H-4. Lender may,
at Lender’s option, determine that multiple notes, guarantees and/or mortgages
are required to document the Loan, and Borrower will execute such notes,
guarantees and mortgages. The Loan Documents will provide that if an event of
default occurs under any one of the notes and/or guarantees or under any one of
the mortgages securing the notes and/or guarantees or under any of the other
Loan Documents, such event of default will also constitute an event of default
under the other notes and/or guarantees and mortgages and Lender will be
entitled to exercise its remedies under all of the notes and/or guarantees,
mortgages and other Loan Documents, including to foreclose upon all of the
properties comprising the Property.

H-3-1



--------------------------------------------------------------------------------



 



EX. H-4
GROUND LEASE TERMS
EXHIBIT H — 4
GROUND LEASE / GROUND SUBLEASE TERMS
Ground Leases / Ground Subleases:
     Certain provisions of the ground leases (or ground subleases, as
applicable) that currently govern the terms of the leasehold interests
comprising part of the Property are set forth in the schedule attached to this
Exhibit H-4.
Ground Lessor / Ground Sublessor Agreements with Lender:
     As a condition to Closing, Borrower will deliver to Lender a document in
recordable form executed by each ground lessor (and/or ground sublessor, as
applicable) and reasonably satisfactory to Lender which confirms, among other
things, (a) that Lender shall have the right to receive copies of all notices of
default sent under the ground lease (and/or ground sublease, as applicable) and
shall have the opportunity to cure said defaults (including an additional cure
period in the event ground lessee (and/or ground sublessee) fails to cure any
default which gives rise to a right to terminate the ground lease (or ground
sublease, as applicable), (b) that such ground lessor (and/or ground sublessor)
will enter into a new ground lease (or ground sublease) or leases with Lender if
the ground lease (or ground sublease) with such ground lessor (or ground
sublessor) is terminated at any time during the term thereof for any reason,
including rejection of such ground lease (or ground sublease) in a bankruptcy
proceeding, and/or (c) that Lender shall have the right of prior review and
approval of any amendment, cancellation or termination of the ground lease (or
ground sublease) provided that such separate document shall not be required in
the event the ground lease (or ground sublease) expressly extends and provides
such rights to Lender.

H-4-1



--------------------------------------------------------------------------------



 



GROUND LEASE / GROUND SUBLEASE SCHEDULE
GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:   Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  10508 Park Road, Pineville, North Carolina
 
   
Expiration Date
  December 31, 2083.
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
Transfer of Leasehold Interest
 
•     Transfers do not include:

(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)    The conveyance of an ownership interest in Tenant to the Investment
Entity pursuant to the Side Letter Agreement;
 
   
 
 
(5)    A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•    Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•     Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•     Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•     Landlord has a Repurchase Right prior to the sale of any Interest by
Tenant.

H-4-2



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
•     Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership interests in Tenant held by Investors or
the Investment Entity, for a period of seven (7) years following the Lease
Effective Date, neither Tenant nor any Affiliate of Tenant shall, within the
boundaries of the county in which the Building is located, either:
 
   
 
 
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•     Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•     Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•     Tenant has the right to finance or refinance any debt secured by a
Leasehold Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)    there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)    such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•     Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•     Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•     The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee
from naming Landlord as a party in any foreclosure or other action relating to
the Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•     Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the

H-4-3



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
cure and diligently and continuously pursues it to completion).
 
   
 
 
(3)    Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
 
   
 
 
(4)    Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)    If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)    Foreclosure of a Leasehold Mortgage does not require Landlord consent,
and upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
 
Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-4



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:   Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  10502 Park Road, Pineville, North Carolina
 
   
Expiration Date

Renewals
  December 31, 2083


Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
Transfer of Leasehold Interest
 
•     Transfers do not include:
 
 
 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•     Landlord’s consent is not required for an assignment to (i) an Affiliate
of Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•     Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•     Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•     Landlord has a Repurchase Right prior to the sale of any Interest by
Tenant.
 
   
 
 
•     Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-5



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
interests in Tenant held by Investors or the Investment Entity, for a period of
seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
 
   
 
 
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•    Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•     Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•     Tenant has the right to finance or refinance any debt secured by a
Leasehold Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)    there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)    such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•     Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•     Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•     The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee
from naming Landlord as a party in any foreclosure or other action relating to
the Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•     Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-6



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
(3)    Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice, (ii)
completes such foreclosure with reasonable diligence, and (iii) pays upon demand
all amounts owing under the Lease.
 
   
 
 
(4)    Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)    If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)    Foreclosure of a Leasehold Mortgage does not require Landlord consent,
and upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)    A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
 
Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-7



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:   Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  10520 Park Road, Pineville, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of landlord.
 
   
Transfer of Leasehold Interest
  •    Transfers do not include:
 
   
 
 
(1)    Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)    A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)    The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)    The conveyance of an ownership interest in Tenant to the Investment
Entity pursuant to the Side Letter Agreement;
 
   
 
 
(5)    A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)    The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•     Landlord’s consent is not required for an assignment to (i) an Affiliate
of Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•     Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•     Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•     Landlord has a Repurchase Right prior to the sale of any Interest by
Tenant.
 
   
 
 
•     Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-8



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
interests in Tenant held by Investors or the Investment Entity, for a period of
seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
 
   
 
 
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•    Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•     Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•     Tenant has the right to finance or refinance any debt secured by a
Leasehold Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)    there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)    such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•     Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•     Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•     The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee
from naming Landlord as a party in any foreclosure or other action relating to
the Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•     Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-9



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
(3)    Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
 
   
 
 
(4)    Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)    If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.

(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
 
Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-10



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary Premises  
1010 Edgehill Road, Charlotte, North Carolina
   
 
Expiration Date  
December 31, 2083
   
 
Renewals  
Two ten-year Extension Periods
   
 
Annual Fixed Rent  
*
   
 
Renewal Fixed Rent  
*
   
 
Additional Rent  
*
   
 
Contingent Rent  
*
   
 
Title to Improvements  
Tenant owns Improvements, subject to reversionary interest of Landlord.
   
 
Transfer of  
•   Transfers do not include:
Leasehold Interest  
 
   
 
   
(1)   Space Leases or subleases not otherwise prohibited;
   
 
   
(2)   A Change in Ownership of Tenant or its Affiliate;
   
 
   
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
   
 
   
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
   
 
   
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
   
 
   
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
   
 
   
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
   
 
   
•   Landlord has a Right of First Offer on all Available Space for lease.
   
 
   
•   Landlord has a Right of First Refusal on all Available Space for lease.
   
 
   
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
   
 
   
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-11



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
interests in Tenant held by Investors or the Investment Entity, for a period of
seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
   
 
   
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
   
 
   
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
   
 
Summary of Rights of Mortgagee  
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
   
 
   
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
   
 
   
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
   
 
   
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
   
 
   
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
   
 
   
(3)   there is no mortgage balance at the end of the Lease Term; and
   
 
   
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
   
 
   
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
   
 
   
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
   
 
   
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
   
 
   
•   Landlord will permit a Leasehold Mortgage to include the following terms:
   
 
   
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
   
 
   
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-12



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice, (ii)
completes such foreclosure with reasonable diligence, and (iii) pays upon demand
all amounts owing under the Lease.
   
 
   
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
   
 
   
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
   
 
   
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
   
 
   
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
   
 
Attornment  
Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-13



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement (the “Lease”) between Mercy Health
Services, Inc. (the “Landlord”) and HR of Carolinas, LLC (the “Tenant”), dated
as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary Premises  
Building 400 — 10620 Park Road, Pineville, North Carolina
   
 
Expiration Date  
December 31, 2083
   
 
Renewals  
Two ten-year Extension Periods
   
 
Annual Fixed Rent  
*
   
 
Renewal Fixed Rent  
*
   
 
Additional Rent  
*
   
 
Contingent Rent  
*
   
 
Title to Improvements  
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
   
 
   
•   Air rights above the Improvements are reserved by Landlord.
   
 
Transfer of Leasehold  
•   Transfers do not include:
Interest  
 
   
 
   
(1)   Space Leases or subleases not otherwise prohibited;
   
 
   
(2)   A Change in Ownership of Tenant or its Affiliate;
   
 
   
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
   
 
   
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
   
 
   
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
   
 
   
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
   
 
   
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
   
 
   
•   Landlord has a Right of First Offer on all Available Space for lease.
   
 
   
•   Landlord has a Right of First Refusal on all Available Space for lease.
   
 
   
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
   
 
   
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-14



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
interests in Tenant held by Investors or the Investment Entity, for a period of
seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
   
 
   
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
   
 
   
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
   
 
Summary of Rights of Mortgagee  
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
   
 
   
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
   
 
   
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
   
 
   
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
   
 
   
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
   
 
   
(3)   there is no mortgage balance at the end of the Lease Term; and
   
 
   
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
   
 
   
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
   
 
   
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
   
 
   
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
   
 
   
•   Landlord will permit a Leasehold Mortgage to include the following terms:
   
 
   
(1)  Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
   
 
   
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-15



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
   
 
   
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note fox the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
   
 
   
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
   
 
   
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure. Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
   
 
   
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
   
 
Attornment  
Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-16



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”) , dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary Premises  
10516 Park Road, Pineville, North Carolina
   
 
Expiration Date  
December 31, 2083
   
 
Renewals  
Two ten-year Extension Periods
   
 
Annual Fixed Rent  
*
   
 
Renewal Fixed Rent  
*
   
 
Additional Rent  
*
   
 
Contingent Rent  
*
   
 
Title to Improvements  
Tenant owns Improvements, subject to reversionary interest of Landlord.
   
 
Transfer of Leasehold Interest  
•   Transfers do not include:
   
 
   
(1)   Space Leases or subleases not otherwise prohibited;
   
 
   
(2)   A Change in Ownership of Tenant or its Affiliate;
   
 
   
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
   
 
   
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
   
 
   
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
   
 
   
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
   
 
   
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
   
 
   
•   Landlord has a Right of First Offer on all Available Space for lease.
   
 
   
•   Landlord has a Right of First Refusal on all Available Space for lease.
   
 
   
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
   
 
   
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-17



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
interests in Tenant held by Investors or the Investment Entity, for a period of
seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
   
 
   
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
   
 
   
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
   
 
Summary of Rights of Mortgagee  
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
   
 
   
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
   
 
   
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
   
 
   
(l)   the term of such financing does not extend beyond the Lease Expiration
Date;
   
 
   
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
   
 
   
(3)   there is no mortgage balance at the end of the Lease Term; and
   
 
   
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
   
 
   
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
   
 
   
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
   
 
   
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
   
 
   
•   Landlord will permit a Leasehold Mortgage to include the following terms:
   
 
   
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
   
 
   
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-18



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice, (ii)
completes such foreclosure with reasonable diligence, and (iii) pays upon demand
all amounts owing under the Lease.
   
 
   
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
   
 
   
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
   
 
   
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
   
 
   
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
   
 
Attornment  
Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-19



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:     Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  University Medical Park — 101 East W.T. Harris Boulevard, Charlotte, North
Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•   Air rights above the Improvements are reserved by Landlord.
 
   
Transfer of Leasehold Interest
 
•   Transfers do not include:
 
   
 
 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment. Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•   Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•   Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
 
   
 
 
•   Except as a result of a Change of Ownership of Tenant’s

H-4-20



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
  corporate parent, and except to the extent of ownership interests in Tenant
held by Investors or the Investment Entity, for a period of seven (7) years
following the Lease Effective Date, neither Tenant nor any Affiliate of Tenant
shall, within the boundaries of the county in which the Building is located,
either:
 
   
 
 
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights
of Mortgagee
 
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)   there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•   Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(l)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within 45
days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to

H-4-21



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
completion).
 
   
 
 
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
 
   
 
 
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-22



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:     Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  1023 Edgehill Road South, Charlotte, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
Transfer of Leasehold Interest
 
•   Transfers do not include:
 
   
 
 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•   Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•   Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
 
   
 
 
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-23



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
interests in Tenant held by Investors or the Investment Entity, for a period of
seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
 
   
 
 
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights
of Mortgagee
 
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)   there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•   Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-24



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
 
   
 
 
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-25



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:     Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolines,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  1350 South Kings Drive, Charlotte, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
Transfer of.
 
•   Transfers do not include:
Leasehold Interest
   
 
 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•   Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•   Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
 
   
 
 
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-26



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
  interests in Tenant held by Investors or the Investment Entity, for a period
of seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
 
   
 
 
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)   there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•   Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45–day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-27



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice, (ii)
completes such foreclosure with reasonable diligence, and (iii) pays upon demand
all amounts owing under the Lease.
 
   
 
 
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-28



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:     Ground Lease Agreement (the “Lease”) between The Carolinas
Healthcare Foundation, Inc. and The Charlotte-Mecklenburg Hospital Authority
(collectively, the “Landlord”) and HR of Carolinas, LLC (the “Tenant”), dated as
of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Morrocroft I — 4501 Cameron Valley Parkway, Charlotte, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•    Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•    Air rights above the Improvements are reserved by Landlord.
 
   
Transfer of Leasehold Interest
 
•    Transfers do not include:
 
   
 
 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•   Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•   Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.

H-4-29



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership interests in Tenant held by Investors or
the Investment Entity, for a period of seven (7) years following the Lease
Effective Date, neither Tenant nor any Affiliate of Tenant shall, within the
boundaries of the county in which the Building is located, either:
 
   
 
 
(l)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)   there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee; provided, however, the terms
and provisions of the Subordination Agreement shall be given full force and
effect.
 
   
 
 
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•   Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(l)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day

H-4-30



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
        period, Leasehold Mortgagee has promptly initiated the cure and
diligently and continuously pursues it to completion).
 
   
 
 
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice, (ii)
completes such foreclosure with reasonable diligence, and (iii) pays upon demand
all amounts owing under the Lease.
 
   
 
 
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-31



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:   Ground Lease Agreement (the “Lease”) between The Carolinas
Healthcare Foundation, Inc. and The Charlotte-Mecklenburg Hospital Authority
(collectively, the “Landlord”) and HR of Carolinas, LLC (the “Tenant”), dated as
of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Morrocroft II — 4525 Cameron Valley Parkway, Charlotte, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   

 
•   Air rights above the Improvements are reserved by Landlord.
 
   
Transfer of Leasehold Interest
 
•   Transfers do not include:
 
   
 
 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•   Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•   Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.

H-4-32



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership interests in Tenant held by Investors or
the Investment Entity, for a period of seven {7) years following the Lease
Effective Date, neither Tenant nor any Affiliate of Tenant shall, within the
boundaries of the county in which the Building is located, either:
 
   
 
 
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)   there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee; provided, however, the terms
and provisions of the Subordination Agreement shall be given full force and
effect.
 
   
 
 
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•   Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day

H-4-33



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
period, Leasehold Mortgagee has promptly initiated the cure and diligently and
continuously pursues it to completion).
 
   
 
 
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice, (ii)
completes such foreclosure with reasonable diligence, and (iii) pays upon demand
all amounts owing under the Lease.
 
   
 
 
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgages shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-34



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary Premises  
704 Gold Hill Road, Fort Mill, South Carolina
   
 
Expiration Date  
December 31, 2083
   
 
Renewals  
Two ten-year Extension Periods
   
 
Annual Fixed Rent  
*
   
 
Renewal Fixed Rent  
*
   
 
Additional Rent  
*
   
 
Contingent Rent  
*
   
 
Title to Improvements  
•   Tenant owns Improvements, subject to reversionary interest of Landlord.
   
 
   
•   Air rights above the Improvements are reserved by Landlord.
   
 
Transfer of Leasehold Interest  
•   Transfers do not include:
   
 
   
(1)   Space Leases or subleases not otherwise prohibited;
   
 
   
(2)   A Change in Ownership of Tenant or its Affiliate;
   
 
   
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
   
 
   
(4)   The conveyance of an ownership interest in Tenant to the , Investment
Entity pursuant to the Side Letter Agreement;
   
 
   
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
   
 
   
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
   
 
   
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
   
 
   
•   Landlord has a Right of First Offer on all Available Space for lease.
   
 
   
•   Landlord has a Right of First Refusal on all Available Space for lease.
   
 
   
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
   
 
   
•   Except as a result of a Change of Ownership of Tenant’s

H-4-35



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
corporate parent, and except to the extent of ownership interests in Tenant held
by Investors or the Investment Entity, for 3 period of seven (7) years following
the Lease Effective Date, neither Tenant nor any Affiliate of Tenant shall,
within the boundaries of the county in which the Building is located, either:
   
 
   
(1)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
   
 
   
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
   
 
Summary of Rights of Mortgagee  
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
   
 
   
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
   
 
   
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
   
 
   
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
   
 
   
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
   
 
   
(3)   there is no mortgage balance at the end of the Lease Term; and
   
 
   
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
   
 
   
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
   
 
   
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
   
 
   
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
   
 
   
•   Landlord will permit a Leasehold Mortgage to include the following terms:
   
 
   
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
   
 
   
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to

H-4-36



--------------------------------------------------------------------------------



 



      Lease Provision   Summary    
completion).
   
 
   
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice, (ii)
completes such foreclosure with reasonable diligence, and (iii) pays upon demand
all amounts owing under the Lease.
   
 
   
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
   
 
   
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
   
 
   
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
   
 
   
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
   
 
Attornment  
Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-37



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:    Ground Lease Agreement (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  1628 East Morehead Street, Charlotte, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
Transfer of Leasehold Interest
 
•   Transfers do not include:
 
   

 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•   Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•   Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
 
   
 
 
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership.

H-4-38



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
     interests in Tenant held by Investors or the Investment Entity, for a
period of seven (7) years following the Lease Effective Date, neither Tenant nor
any Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
 
   
 
 
(l)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
 
   
 
 
(1)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)   there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)   such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•   Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).
 
   

H-4-39



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
 
   
 
 
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Terra, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-40



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

     
Ground Lease:
  Ground Lease Agreement (the “Lease”) between Mercy Health Services, Inc. (the
“Landlord”) and HR of Carolinas, LLC (the “Tenant”), dated as of December 29,
2008

Defined terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease. This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  Pineville Medical Plaza — 10650 Park Road, Pineville, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
 
•     Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
 
 
•     Air rights above the Improvements are reserved by Landlord.
 
   
Transfer of Leasehold Interest
 
•     Transfers do not include:
 
   
 
 
(1)    Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)     A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)     The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)     The conveyance of an ownership interest in Tenant to the Investment
Entity pursuant to the Side Letter Agreement;
 
   
 
 
(5)     A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)     The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•     Landlord’s consent is not required for an assignment to (i) an Affiliate
of Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•     Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•     Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•     Landlord has a Repurchase Right prior to the sale of any Interest by
Tenant.
 
   
 
 
•     Except as a result of a Change of Ownership of Tenant’s

H-4-41



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
corporate parent, and except to the extent of ownership interests in Tenant held
by Investors or the Investment Entity, for a period of seven (7) years following
the Lease Effective Date, neither Tenant nor any Affiliate of Tenant shall,
within the boundaries of the county in which the Building is located, either:
 
   
 
 
(l)     Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)     Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•     Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•     Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   
 
 
•     Tenant has the right to finance or refinance any debt secured by a
Leasehold Mortgage so long as:
 
   
 
 
(l)     the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)     the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)     there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)     such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•     Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•     Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•     The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee
from naming Landlord as a party in any foreclosure or other action relating to
the Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•     Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)     Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)     Leasehold Mortgagee has the right to cure any Default by Tenant within
45 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to

H-4-42



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
completion).
 
   
 
 
(3)     Landlord cannot exercise its remedies against Tenant so long as
Leasehold Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold
Estate within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
 
   
 
 
(4)     Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)     If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)     Foreclosure of a Leasehold Mortgage does not require Landlord consent,
and upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)     A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-43



--------------------------------------------------------------------------------



 



GROUND LEASE
SUMMARY OF CERTAIN PROVISIONS

Ground Lease:     Ground Lease Agreement. (the “Lease”) between The
Charlotte-Mecklenburg Hospital Authority (the “Landlord”) and HR of Carolinas,
LLC (the “Tenant”), dated as of December 29, 2008

Defined, terms used in this Summary and not otherwise defined shall have the
meanings ascribed to them in the Lease; This Summary is not intended to describe
all provisions of the Lease and is qualified in its entirety by reference to,
and is subject in all respects to, the terms of the entire Lease.

      Lease Provision   Summary
Premises
  10545 Blair Road, Mint Hill, North Carolina
 
   
Expiration Date
  December 31, 2083
 
   
Renewals
  Two ten-year Extension Periods
 
   
Annual Fixed Rent
  *
 
   
Renewal Fixed Rent
  *
 
   
Additional Rent
  *
 
   
Contingent Rent
  *
 
   
Title to Improvements
  Tenant owns Improvements, subject to reversionary interest of Landlord.
 
   
Transfer of Leasehold Interest
 
•   Transfers do not include:
 
   

 
(1)   Space Leases or subleases not otherwise prohibited;
 
   
 
 
(2)   A Change in Ownership of Tenant or its Affiliate;
 
   
 
 
(3)   The Transfer of an Interest, in whole or in part, to an Affiliate of
Tenant;
 
   
 
 
(4)   The conveyance of an ownership interest in Tenant to the Investment Entity
pursuant to the Side Letter Agreement;
 
   
 
 
(5)   A conveyance of any ownership interest in the Investment Entity to any
Person and by any Person; or
 
   
 
 
(6)   The granting of a Leasehold Mortgage or any foreclosure or deed-in-lieu
resulting therefrom or any conveyance to a purchaser at a foreclosure sale or
deed-in-lieu thereof pursuant to a Leasehold Mortgage.
 
   
 
 
•   Landlord’s consent is not required for an assignment to (i) an Affiliate of
Tenant, (ii) a Qualified Person, or (iii) an Investment Entity.
 
   
 
 
•   Landlord has a Right of First Offer on all Available Space for lease.
 
   
 
 
•   Landlord has a Right of First Refusal on all Available Space for lease.
 
   
 
 
•   Landlord has a Repurchase Right prior to the sale of any Interest by Tenant.
 
   
 
 
•   Except as a result of a Change of Ownership of Tenant’s corporate parent,
and except to the extent of ownership

H-4-44



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
  interests in Tenant held by Investors or the Investment Entity, for a period
of seven (7) years following the Lease Effective Date, neither Tenant nor any
Affiliate of Tenant shall, within the boundaries of the county in which the
Building is located, either:
 
   
 
 
(l)   Own, construct, or develop any improvements located on any land owned or
controlled by *; or
 
   
 
 
(2)   Hold an equity interest in any property or development in which * also
holds an equity interest.
 
   
Summary of Rights of Mortgagee
 
•   Any Leasehold Mortgagee must be either a qualified source meeting criteria
acceptable to Landlord, including criteria relating to financial worth,
stability, reputation and being a Qualified Person or an Institutional Lender.
 
   
 
 
•   Insurance companies, public pension funds and retirement funds with a net
worth of $50,000,000 or more are included in the definition of Institutional
Lender.
 
   

 
•   Tenant has the right to finance or refinance any debt secured by a Leasehold
Mortgage so long as:
 
   
 
 
(l)   the term of such financing does not extend beyond the Lease Expiration
Date;
 
   
 
 
(2)   the aggregate debt incurred in such financing does not exceed 90% of the
appraised fair market value of Tenant’s Leasehold Estate;
 
   
 
 
(3)   there is no mortgage balance at the end of the Lease Term; and
 
   
 
 
(4)    such Leasehold Mortgage is subject to the terms of the Lease and
subordinate to the rights of Landlord.
 
   
 
 
•   Subject and subordinate to the Leasehold Mortgage, Tenant’s rights to all
rent under the Space Leases are collaterally assigned to Landlord.
 
   
 
 
•   Under no circumstances shall Landlord subordinate its interests in the
Premises to the lien of any Leasehold Mortgagee.
 
   
 
 
•   The Leasehold Mortgage must expressly prohibit the Leasehold Mortgagee from
naming Landlord as a party in any foreclosure or other action relating to the
Leasehold Mortgage or seeking a judgment against Landlord based upon the
Leasehold Mortgage or any related instrument or document.
 
   
 
 
•    Landlord will permit a Leasehold Mortgage to include the following terms:
 
   
 
 
(1)   Any notice, demand, election or other communication that would adversely
affect the Leasehold Mortgage from Landlord to Tenant must be delivered
simultaneously to Leasehold Mortgagee.
 
   
 
 
(2)   Leasehold Mortgagee has the right to cure any Default by Tenant within 4
5 days following receipt of Default Notice (or, if the Default cannot be cured
within such 45-day period, Leasehold Mortgagee has promptly initiated the cure
and diligently and continuously pursues it to completion).

H-4-45



--------------------------------------------------------------------------------



 



      Lease Provision   Summary
 
 
(3)   Landlord cannot exercise its remedies against Tenant so long as Leasehold
Mortgagee (i) commences foreclosure of its lien on Tenant’s Leasehold Estate
within 70 days after Leasehold Mortgagee’s receipt of the Default Notice,
(ii) completes such foreclosure with reasonable diligence, and (iii) pays upon
demand all amounts owing under the Lease.
 
   
 
 
(4)   Alternatively, following an uncured event of Default by Tenant, Landlord
may elect (i) to assume and agree to pay the outstanding balance owing under the
loan documents as and when such balance becomes due and payable (together with
any applicable penalty, premium, yield maintenance fee, assumption fee or other
cost or expense), or (ii) to acquire from Leasehold Mortgagee the Leasehold
Mortgage and Promissory Note for the unpaid balance thereof plus non-delinquent
accrued interest (without late fees or charges for Default, but including any
applicable prepayment penalty, premium or other charge, cost or expense).
 
   
 
 
(5)   If the Lease is terminated by Tenant in bankruptcy or following a Tenant
Default, Landlord will, after request provided in accordance with the Lease,
enter into a new lease for the Premises with the Leasehold Mortgagee for the
remainder of the Lease Term, without warranty of possession or quiet enjoyment
by Landlord, and subject to the payment of all amounts due under the Lease.
 
   
 
 
(6)   Foreclosure of a Leasehold Mortgage does not require Landlord consent, and
upon such foreclosure, Landlord must recognize Leasehold Mortgagee or its
designee as Tenant under the Lease, provided Leasehold Mortgagee assumes the
Lease in writing and cures all Defaults.
 
   
 
 
(7)   A Leasehold Mortgage shall not be deemed to constitute an assignment or
Transfer by Tenant.
 
   
Attornment
  Landlord will permit a Leasehold Mortgage to provide that, upon foreclosure,
Landlord must recognize Leasehold Mortgagee or its designee as Tenant under the
Lease, provided Leasehold Mortgagee assumes the Lease in writing and cures all
Defaults.

H-4-46



--------------------------------------------------------------------------------



 



EX. H-5
INS. / CONDEMNATION
EXHIBIT H — 5
INSURANCE PROCEEDS AND CONDEMNATION AWARDS FOR
RESTORATION — CONDITIONS TO USE
     The terms of the applicable ground leases shall govern the application of
insurance proceeds and condemnation awards (the “Proceeds”) payable with the
respect to the Property during the Term, provided that, to the extent permitted
by the applicable ground leases, the Loan Documents will permit Lender to apply
Proceeds against the Loan subject to the following provisions to be included in
the Loan Documents:
     (a) Notwithstanding the foregoing, after a casualty or a condemnation (a
“Destruction Event”), Lender will make the Proceeds (less any costs incurred by
Lender in collecting the Proceeds) available for restoration in accordance with
the conditions for disbursements set forth in the Loan Documents, provided that
the following conditions are met:
     (i) Borrower or the transferee under a permitted transfer, if any,
continues to be Borrower at the time of the Destruction Event and at all times
thereafter until the Proceeds have been fully disbursed;
     (ii) no default under the Loan Documents exists at the time of the
Destruction Event and no event of default has occurred during the 12 months
prior to the Destruction Event;
     (iii) all leases in effect immediately prior to the Destruction Event
continue in full force and effect notwithstanding the Destruction Event, except
as otherwise approved by Lender;
     (iv) if the Destruction Event is a condemnation, Borrower delivers to
Lender evidence satisfactory to Lender that the Improvements can be restored to
an economically and architecturally viable unit;
     (v) Borrower delivers to Lender evidence satisfactory to Lender that the
Proceeds are sufficient to complete such restoration or if the Proceeds are
insufficient to complete such restoration, Borrower first deposits with Lender
funds (the “Additional Funds”) that when added to the Proceeds will be
sufficient to complete such restoration;
     (vi) if the Destruction Event is a casualty, Borrower delivers to Lender
evidence satisfactory to Lender that the insurer under each affected insurance
policy has not denied liability under such policy as to Borrower or the insured
under such policy;
     (vii) Lender is satisfied that the proceeds of any rent loss insurance in
effect together with other available gross revenues from the Property are
sufficient to pay debt service payments after paying taxes and assessments,
insurance premiums, reasonable and customary

H-5-1



--------------------------------------------------------------------------------



 



operating expenses and capital expenditures until the restoration is complete;
     (viii) Lender is satisfied that the restoration will be completed on or
before the date (the “Restoration Completion Date”) that is the earliest of:
(A) 12 months prior to the expiration of the then-existing Term; (B) 12 months
after the Destruction Event; (C) the earliest date required for completion of
restoration under any lease affecting the Property; or (D) any date required by
Law; and
     (ix) for the 12-month period immediately preceding the Destruction Event,
the annual Debt Service Coverage was at least 1.15x and, at the time of the
Destruction Event, is at least 1.15x, provided that, if the Net Operating Income
does not provide such Debt Service Coverage, Borrower expressly authorizes and
instructs Lender (at Lender’s sole discretion) to apply an amount from the
Proceeds to reduction of the outstanding principal amount of the Loan in order
to reduce the annual debt service payments sufficiently for such Debt Service
Coverage to be achieved. The reduced debt service payments will be calculated
using the Fixed Interest Rate and an amortization schedule that will achieve the
same proportionate amortization of the reduced principal over the then-remaining
Term as would have been achieved if the principal and the originally scheduled
debt service payments had not been reduced. Borrower will execute any
documentation that Lender deems reasonably necessary to evidence the reduced
principal and debt service payments.
     (b) If the total Proceeds for any Destruction Event are $250, 000 or less
and Lender elects or is obligated by Law or under the Loan Documents to make the
Proceeds available for restoration, Lender will disburse to Borrower the entire
amount received by Lender, and Borrower will commence restoration promptly after
the Destruction Event and complete restoration not later than the Restoration
Completion Date.
     (c) If the Proceeds for any Destruction Event exceed $250,000 and Lender
elects or is obligated by Law or under the Loan Documents to make the Proceeds
available for restoration, Lender will disburse the Proceeds and any required
additional funds (the “Restoration Funds”) upon Borrower’s request as
restoration progresses, generally in accordance with normal construction lending
practices for disbursing funds for construction costs, provided that the
following conditions are met:
     (i) Borrower commences restoration, promptly after the Destruction Event
and completes restoration on or before the Restoration Completion Date;
     (ii) if Lender requests, Borrower delivers to Lender prior to commencing
restoration, for Lender’s approval, plans and specifications and a detailed
budget for the restoration;

H-5-2



--------------------------------------------------------------------------------



 



     (iii) Borrower delivers to Lender satisfactory evidence of the costs of the
restoration incurred prior to the date of the request and such other documents
as Lender may request, including mechanics’ lien waivers and title insurance
endorsements;
     (iv) Borrower pays all costs of restoration whether or not the Restoration
Funds are sufficient and, if at any time during the restoration, Lender
determines that the undisbursed balance of the Restoration Funds is insufficient
to complete restoration, Borrower deposits with Lender, as part of the
Restoration Funds, an amount equal to the deficiency within 30 days after
receiving notice of the deficiency from Lender; and
     (v) there is no default under the Loan Documents at the time Borrower
requests funds or at the time Lender disburses funds.
     (d) If an event of default under the Loan Documents occurs at any time
after the Destruction Event, then Lender will have no further obligation to make
any remaining Proceeds available for restoration and may apply any remaining
Proceeds as a credit against any portion of the Loan selected by Lender in its
sole discretion.
     (e) Lender may elect at any time prior to or during the course of
restoration to retain, at Borrower’s expense, an independent engineer or other
environmental consultant to review the plans and specifications, to inspect
restoration as it progresses and to provide reports. If any matter included in a
report by the engineer or consultant is unsatisfactory to Lender, Lender may
suspend disbursement of the Restoration Funds until the unsatisfactory matters
contained in the report are resolved to Lender’s satisfaction.
     (f) If Borrower fails to commence and complete restoration in accordance
with the terms of the Loan Documents, then in addition to any other remedies
available to Lender, Lender may elect to restore the Improvements on Borrower’s
behalf and reimburse itself out of the Restoration Funds for costs and expenses
incurred by Lender in restoring the Improvements or Lender may apply the
Restoration Funds as a credit against any portion of the Loan selected by Lender
in its sole discretion.
     (g) Lender may commingle the Restoration Funds with its general assets and
will not be liable to pay any interest or other return on the Restoration Funds
unless otherwise required by Law. Lender will not hold any Restoration Funds in
trust. Lender may elect to deposit the Restoration Funds with a depository
satisfactory to Lender under a disbursement and security agreement satisfactory
to Lender.
     (h) Borrower will pay all of Lender’s expenses incurred in connection with
a Destruction Event or restoration. If Borrower fails to do so, then in addition
to any other remedies available to Lender, Lender may from time to time
reimburse itself out of the Restoration Funds.

H-5-3



--------------------------------------------------------------------------------



 



     (i) If any excess Proceeds remain after restoration, Lender may elect, in
its sole discretion, either to apply the excess as a credit against any portion
of the Loan as selected by Lender in its sole discretion or to deliver the
excess to Borrower.
     (j) No Prepayment Premium or Evasion of Prepayment Premium shall be due in
connection with any prepayment of the Loan from Proceeds.

H-5-4



--------------------------------------------------------------------------------



 



EX. H - 6
LIMIT. LIAB.
EXHIBIT H — 6
LIMITATION OF LIABILITY
     The Loan Documents will include the following provisions relating to the
limitation of Borrower’s liability:
     (a) Notwithstanding any provision in the Loan Documents to the contrary,
except as set forth in paragraphs (b) and (c) of this Exhibit H-6, if Lender
seeks to enforce the collection of the Loan, Lender will foreclose its
mortgage/deed of trust instead of instituting suit on the note or other
instrument evidencing the Loan. If a lesser sum is realized from a foreclosure
of the mortgage/deed of trust and the sale of the Property than the
then-outstanding amount owed under the Loan, Lender will not institute any suit
or proceeding against Borrower or Borrower’s general partners, if any, for or on
account of the deficiency, except as set forth in paragraphs (b) and (c) of this
Exhibit H-6.
     (b) The limitation of liability in paragraph (a) of this Exhibit H-6 will
not affect or impair (i) the lien of the mortgage/deed of trust or Lender’s
other rights and remedies under the Loan Documents, including Lender’s right as
mortgagee or secured party to commence an action to foreclose any lien or
security interest Lender has under the Loan Documents; (ii) the validity of the
Loan Documents or the obligations evidenced thereby; (iii) Lender’s rights under
any Loan Documents that are not expressly non-recourse; or (iv) Lender’s right
to present and collect on any letter of credit or other credit enhancement
document held by Lender in connection with the obligations evidenced by the Loan
Documents.
     (c) The following are excluded and excepted from the limitation of
liability in paragraph (a) of this Exhibit H-6 and Lender may recover personally
against Guarantor and Borrower and its general partners, if any, for the
following:
     (i) all losses suffered and liabilities and expenses incurred by Lender
relating to any fraud, intentional misrepresentation or omission by Borrower or
any of Borrower’s partners, members, officers, directors, shareholders or
principals in connection with (A) the performance of any of the conditions to
Lender making the Loan; (B) any inducements to Lender to make the Loan; (C) the
execution and delivery of the Loan Documents; (D) any certificates,
representations or warranties given in connection with the Loan; or (E)
Borrower’s performance of the obligations evidenced by the Loan Documents;
     (ii) all rents derived from the Property after an event of default under
the Loan Documents which event of default is a basis of a proceeding by Lender
to enforce the collection of the Loan and all moneys that, on the date such
event of default occurs, are on deposit in one or more accounts used by or on
behalf of Borrower relating to the operation of the Property, except to the
extent properly applied to payment of debt service payments, taxes and
assessments, insurance

H-6-1



--------------------------------------------------------------------------------



 



premiums and any reasonable and customary expenses incurred by Borrower in the
operation, maintenance and leasing of the Property or delivered to Lender
directly or pursuant to the Lock-Box Agreement;
     (iii) the cost of remediation of any Environmental Activity affecting the
Property, any diminution in the value of the Property arising from any
Environmental Activity affecting the Property and any other losses suffered and
any other liabilities and expenses incurred by Lender arising from a default
under the provisions of the mortgage/deed of trust substantially in the form of
Exhibit H-6A, Part I (and as mutually agreed to by Lender and Borrower);
     (iv) all security deposits collected by Borrower or any of Borrower’s
predecessors and not refunded to tenants in accordance with their respective
leases, applied in accordance with the leases or Law or delivered to Lender, and
all tenant letters of credit and advance rents collected by Borrower or any of
Borrower’s predecessors and not applied in accordance with the leases or
delivered to Lender directly or pursuant to the Lock-Box Agreement;
     (v) any fee paid upon the termination of a lease affecting the Property
received by Borrower which is not paid to Lender (or an escrow agent selected by
Lender) to the extent required under the terms and conditions of the Loan
Documents;
     (vi) the replacement cost of any fixtures and personal property owned by
Borrower and removed from the Property by Borrower after an event of default
occurs;
     (vii) all losses suffered and liabilities and expenses incurred by Lender
relating to any acts or omissions by Borrower that result in waste (including
economic and non-physical waste) on the Property;
     (viii) all protective advances and other payments made by Lender pursuant
to express provisions of the Loan Documents after the occurrence and during the
continuance of a default thereunder to protect Lender’s security interest in the
Property or to protect the assignment of the property effected by the Loan
Documents;
     (ix) all mechanics’ or similar liens relating to work performed on or
materials delivered to the Property prior to Lender’s exercising its remedies
under the Loan Documents but only to the extent Lender had advanced funds to pay
for the work or materials;
     (x) all Proceeds that are not applied in accordance with the Loan
Documents;
     (xi) all losses suffered and liabilities and expenses incurred by Lender
relating to the forfeiture or threatened forfeiture of the Property to a
governmental authority;

H-6-2



--------------------------------------------------------------------------------



 



     (xii) all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower under any of the provisions of the
mortgage/deed of trust relating to ERISA;
     (xiii) all losses suffered and liabilities and expenses incurred by Lender
relating to any default under any of the provisions of the mortgage/deed of
trust relating to anti-terrorism or money laundering;
     (xiv) all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower under the provisions of the mortgage/deed of
trust requiring Borrower to provide prior notice to Lender of any change in
Borrower’s legal name, place of business or state of organization;
     (xv) all losses suffered and liabilities and expenses incurred by Lender
relating to the failure to maintain, or to pay the premiums for, any insurance
required to be maintained under the Loan Documents; and
     (xvi) all losses suffered and liabilities and reasonable expenses incurred
by Lender in connection with any default by Borrower beyond any applicable grace
and cure period under any ground leases affecting the Property (including any
master ground leases, as applicable) under which Borrower is the tenant or any
violation of any covenant contained in the mortgage/deed of trust substantially
in the form set forth in Exhibit H-6A, Part II (and as mutually agreed to by
Lender and Borrower) or in connection with a termination of any ground lease
affecting the Property (but with respect to any default caused by the failure to
pay rent under any such ground lease, only to the extent that there exists or
existed sufficient funds from the operation of the Property for the payment
thereof).
Notwithstanding the foregoing, the limitation of liability set forth in
paragraph (a) of this Exhibit H-6 SHALL BECOME NULL AND VOID and shall be of no
further force and effect and Lender may recover personally against Borrower and
its general partners, if any, in the event of (i) a voluntary bankruptcy or
insolvency proceeding of Borrower filed without the prior consent of Lender if
such proceeding is not dismissed in accordance with the terms of the
mortgage/deed of trust, (ii) an involuntary bankruptcy or insolvency proceeding
of Borrower, in which Borrower, any of its principals, officers, general
partners or members, or Guarantor colludes with creditors in such bankruptcy or
insolvency proceeding if such proceeding is not dismissed in accordance with the
terms of the mortgage/deed of trust, (iii) an event of default occurs under any
of the covenants or requirements contained in the mortgage/deed of trust
relating to maintenance and operation of Borrower as a Special Purpose Entity,
or (iv) a transfer of the Property that is not permitted under the mortgage/deed
of trust, including the prohibition on any transfer that results in a violation
of ERISA, money-laundering laws or the Anti-Terrorism Laws.

H-6-3



--------------------------------------------------------------------------------



 



     (d) Nothing under paragraph (a) of this Exhibit H-6 will be deemed to be a
waiver of any right which Lender may have under Sections 506(a), 506(b), 1111(b)
or any other provisions of the Bankruptcy Code or under any other Law relating
to bankruptcy or insolvency to file a claim for the full amount of the Loan or
to require that all collateral will continue to secure all of the obligations
evidenced by the Loan Documents in accordance therewith.

H-6-4



--------------------------------------------------------------------------------



 



EX. H-6A
LIMIT. LIAB.
EXHIBIT H — 6A
MORTGAGE/DEED OF TRUST PROVISIONS
Part I:
Environmental Representations.
     Except as disclosed in the Environmental Report and to Borrower’s knowledge
as of the date of this Deed of Trust:
     (i) no Environmental Activity has occurred or is occurring on the Property
other than the use, storage, and disposal of Hazardous Materials which (A) are
in the ordinary course of business consistent with the Permitted Use; (B) are in
compliance with all Environmental Laws and (C) have not resulted in Material
Environmental Contamination of the Property; and
     (ii) no Environmental Activity has occurred or is occurring on any property
in the vicinity of the Property which has resulted in Material Environmental
Contamination of the Property.
Environmental Covenants.

  (a)   Borrower will not cause or knowingly permit any Material Environmental
Contamination of the Property.     (b)   Borrower will not cause or knowingly
permit any Environmental Activity to occur on the Property other than the use,
storage and disposal of Hazardous Materials which (A) are in the ordinary course
of business consistent with the Permitted Use; (B) are in compliance with all
Environmental Laws; and (C) do not create a risk of Material Environmental
Contamination of the Property.     (c)   Borrower will notify Lender immediately
upon Borrower becoming aware of (i) any Material Environmental Contamination of
the Property or (ii) any Environmental Activity with respect to the Property
that is not in accordance with the preceding subsection (b). Borrower promptly
will deliver to Lender copies of all documents delivered to or received by
Borrower regarding the matters set forth in this subsection, including notices
of Proceedings or investigations concerning any Material Environmental
Contamination of the Property or Environmental Activity or concerning Borrower’s
status as a potentially responsible party (as defined in the Environmental
Laws). Borrower’s notification of Lender in accordance with the provisions of
this subsection will not be deemed to excuse any default under the Loan
Documents resulting from the violation of Environmental Laws or the Material
Environmental Contamination of the Property or Environmental Activity that is
the subject of the notice. If Borrower receives

H-6-5



--------------------------------------------------------------------------------



 



      notice of a suspected violation of Environmental Laws in the vicinity of
the Property that poses a risk of Material Environmental Contamination of the
Property, Borrower will give Lender notice and copies of any documents received
relating to such suspected violation.     (d)   From time to time at Lender’s
request, Borrower will deliver to Lender any information known and documents
available to Borrower relating to the environmental condition of the Property.  
  (e)   Lender may perform or engage an independent consultant to perform an
assessment of the environmental condition of the Property and of Borrower’s
compliance with this Section on an annual basis, or at any other time for
reasonable cause, or after an Event of Default. In connection with the
assessment: (i) Lender or consultant may enter and inspect the Property and
perform tests of the air, soil, ground water and building materials;
(ii) Borrower will cooperate and use best efforts to cause tenants and other
occupants of the Property to cooperate with Lender or consultant, subject to the
terms of such tenants’ respective leases and applicable law; (iii) Borrower will
receive a copy of any final report prepared after the assessment, to be
delivered to Borrower not more than 10 days after Borrower requests a copy and
executes Lender’s standard confidentiality and waiver of liability letter;
(iv) Borrower will accept custody of and arrange for lawful disposal of any
Hazardous Materials required to be disposed of as a result of the tests;
(v) Lender will not have liability to Borrower with respect to the results of
the assessment; and (vi) Lender will not be responsible for any damage to the
Property resulting from the tests described in this subsection and Borrower will
look solely to the consultant to reimburse Borrower for any such damage. The
consultant’s assessment and reports will be at Borrower’s expense (i) if the
reports disclose any material adverse change in the environmental condition of
the Property from that disclosed in the Environmental Report; (ii) if Lender
engaged the consultant when Lender had reasonable cause to believe Borrower was
not in compliance with the terms of this Section and, after written notice from
Lender, Borrower failed to provide promptly reasonable evidence that Borrower is
in compliance; or (iii) if Lender engaged the consultant after the occurrence of
an Event of Default.

If Lender has reasonable cause to believe that there is Environmental Activity
at the Property, Lender may elect in its sole discretion to release from the
lien of this Deed of Trust any portion of the Property affected by the
Environmental Activity and Borrower will accept the release.

H-6-6



--------------------------------------------------------------------------------



 



Part II:
Ground Lease Provisions. *

  (a)   The Ground Lease is in full force and effect has not been amended and
represents the entire agreement between Borrower and Ground Lessor and there are
no defaults, events of default or events which with the passage of time or the
giving of notice, would constitute a default or event of default under the
Ground Lease.     (b)    Borrower will pay the Ground Rent as and when required
under the Ground Lease and will perform all of Borrower’s obligations as ground
lessee tinder the Ground Lease as and when required, under the Ground Lease.    
(c)   Borrower will cause Ground Lessor to pay and perform all of Ground
Lessor’s obligations under the Ground Lease as and when required under the
Ground Lease, will not give any approval required or permitted under the Ground
Lease without Lender’s prior approval and will not exercise any options under
the Ground Lease without Lender’s prior approval.     (d)   Borrower will not
amend ox waive any provisions of the Ground Lease; cancel or surrender the
Ground Lease; or release or discharge Ground Lessor from any of the terms or
obligations of the Ground Lease, without in each instance Lender’s prior
approval which may be withheld in its sole discretion.     (e)   Borrower
promptly will deliver to Lender copies of any notices of default or of
termination that Borrower receives or delivers relating to the Ground Lease.    
(f)   Without limiting Lender’s independent rights and remedies under Section
365(h) of the Bankruptcy Code:

  (i)   Borrower will not elect to treat the Ground Lease as terminated under
Subsection 365 (h) (1) of the Bankruptcy Code without Lender’s prior consent to
be exercised in its sole discretion, any such election made without Lender’s
prior consent is null and void;     (ii)   Without in any manner limiting the
provisions of subparagraph (i) of this Section, the lien of this Deed of Trust
will attach to all of

H-6-7



--------------------------------------------------------------------------------



 



      Borrower’s rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, including all of Borrower’s rights to
remain in possession of the Property and Lender may assert, or direct Borrower
to assert, any of such rights and remedies.     (iii)   If, pursuant to
Subsection 365(h) of the Bankruptcy Code, Borrower seeks to offset against
Ground Rent the amount of any damages caused by Ground Lessor’s failure to
perform any of its obligations under the Ground Lease after the Ground Lessor
rejects the Ground Lease under the Bankruptcy Code, Borrower will, prior to
effecting such offset, notify Lender of its intent to do so, setting forth the
amount proposed to be so offset and the basis therefor. Lender will have the
right to object to all or any part of such offset and, in the event of such
objection, Borrower will not effect any offset of the amount so objected to by
Lender. Neither Lender’s failure to object as aforesaid nor any objection or
other communication between Lender and Borrower relating to such offset will
constitute an approval of any such offset by Lender. Borrower will indemnify,
defend and save Lender harmless from and against any and all claims, demands,
actions, suits, proceedings, damages, losses, costs and expenses of every nature
whatsoever (including attorneys’ fees) arising from or relating to any offset by
Borrower against the rent reserved in the Ground Lease.     (iv)   Borrower
unconditionally assigns, transfers and sets over to Lender all of Borrower’s
claims and rights to the payment of damages arising from any rejection by Ground
Lessor of the Ground Lease under the Bankruptcy Code. Lender will have the right
to proceed in its own name or in the name of Borrower in respect of any claim,
suit, action or proceeding relating to the rejection of the Ground Lease,
including the right to file and prosecute, to the exclusion of Borrower, any
proofs of claim, complaints, motions, application, notice and other documents,
in any case in respect of Ground Lessor under the Bankruptcy Code. This
assignment constitutes a present, irrevocable and unconditional assignment of
the foregoing

H-6-8



--------------------------------------------------------------------------------



 



      claims, rights and remedies, and will continue in effect until all of the
indebtedness and obligations secured by this Deed of Trust will have been
satisfied and discharged in full. Any amounts received by Lender as damages
arising out of the rejection of the Ground Lease as aforesaid will be applied
first to all costs and expenses of Lender (including attorneys’ fees) incurred
in connection with the exercise of any of its rights or remedies under this
subsection (iv) and then in accordance with subsection (iii) of this Section.  
  (v)   In any Proceeding under the Bankruptcy Code relating to the Ground Lease
or the Property, Borrower will appear in the Proceeding and will protect
Lender’s interests in the Property and under the Loan Documents with attorneys
and other professionals retained by Borrower and approved by Lender. Lender may
elect, in Lender’s sole discretion, to engage its own attorneys and other
professionals at Borrower’s expense to appear in the Proceeding and to protect
Lender’s interests in the Property and under the Loan Documents. Borrower will
not commence any Proceeding, file any application or make any motion relating to
the Ground Lease in any Proceeding in its sole discretion under the Bankruptcy
Code without Lender’s prior consent.     (vi)   Borrower will give Lender prompt
notice of any filing by or against Ground Lessor or Borrower of a Proceeding
under the Bankruptcy Code. The notice will set forth any information available
to Borrower about the proceeding, including the date of the filing, the court in
which the Proceeding was filed, and the relief sought. Borrower also will
deliver to Lender, promptly following Borrower’s receipt thereof, any notices,
summonses, pleadings, applications and other documents received by Borrower in
connection with the Proceeding.     (vii)   If a Proceeding under the Bankruptcy
Code is commenced by or against Borrower and Borrower, as lessee under the
Ground Lease, rejects the Ground Lease pursuant to Section 365(a) of the
Bankruptcy Code without giving Lender not less than 10 Business Days’ prior
notice of the date on which Borrower will apply to the bankruptcy court for
authority to reject the Ground Lease.

H-6-9



--------------------------------------------------------------------------------



 



      Lender may, in its sole discretion, give Borrower notice within such
10-Business Day period stating that (a) Lender demands that Borrower assume the
Ground Lease and assign it to Lender pursuant to Section 365 of the Bankruptcy
Code and (b) Lender will cure or provide adequate assurance of prompt cure of
all defaults and will provide adequate assurance of future performance under the
Ground Lease. In that event, Borrower will not seek to reject the Ground Lease
and will comply with the demand provided for in (a) above within 30 days after
Lender’s notice was given provided Lender performs its obligations under
(b) above.

Effective upon the entry of an order for relief in respect of Borrower under
Chapter 7 of the Bankruptcy Code, Borrower hereby assigns and transfers to
Lender a non-exclusive right to apply to the bankruptcy court under Subsection
365(d)(1) of the Bankruptcy Code for an order extending the period during which
the Ground Lease may be rejected or assumed.
 

*   Note that for the properties commonly known as CMC Morrocroft I and CMC
Morrocroft II, the parties agree and acknowledge that (i) the foregoing Ground
Lease provisions shall be revised to apply to the Ground Subleases (defined
below) (and all references to the fee owner or ground lessor therein shall be
revised to reference the ground sublessor), and (ii) upon. Lender’s complete
review of the Master Ground Lease (defined below) and the Ground Subleases (and
all other documentation related thereto), Lender may include additional Borrower
representations and warranties related to the Master Ground Lease as Lender
deems reasonably necessary.

“Master Ground Lease” shall mean that certain Lease Agreement dated December 7,
1995, by and between The Carolinas Healthcare Foundation, Inc., a North Carolina
nonprofit corporation (“CHF”), and The Charlotte-Mecklenburg Hospital Authority,
a North Carolina body corporate and politic (“CMHA”), and all amendments
thereto.
“Ground Subleases” shall mean those two certain Lease Agreements dated as of
December 31, 2008, by and between CHF and CMHA and Borrower, and all amendments
thereto, relating to the properties known as CMC Morrocroft I and CMC Morrocroft
II, respectively.

H-6-10



--------------------------------------------------------------------------------



 



EX. H-7
LOCK-BOX
EXHIBIT H — 7
LOCK-BOX REQUIREMENTS
     At Closing, Borrower will execute an agreement (the “Lock-Box Agreement”)
satisfactory to Lender providing for the establishment of an account and
sub-accounts (collectively, the “Deposit Account”). The Lock-Box Agreement will
include the following provisions:
     (a) On the date of Closing, all revenues from the Property will thereafter
be deposited directly into the Deposit Account and disbursed in accordance with
the Lock-Box Agreement. The Lock-Box Agreement shall provide that upon a Trigger
Event (defined herein), including Borrower’s failure to pay the Loan on or prior
to the maturity date of the Loan, Lender will give the administrator of the
Deposit Account notice and all funds shall be applied to Lender’s payment
“waterfall” prior to any funds being disbursed to Borrower, provided that, while
any event of default under the Loan Documents is continuing, Lender will retain
the right to declare the Loan immediately due and payable and to exercise all
other remedies under the Loan Documents.
     (b) The Deposit Account will be maintained in Lender’s name at a depository
institution satisfactory to Lender.
     (c) Lender will have a first priority perfected security interest in the
Deposit Account and in all cash and instruments on deposit therein and in any
interest thereon or proceeds therefrom and Borrower will execute any documents
Lender deems reasonably necessary to document and perfect such security
interest.
     (d) Interest earned on the funds in the Deposit Account or any investments
thereof will remain in the Deposit Account.
     (e) Borrower will pay the fees and expenses of the administrator of the
Deposit Account.
     (f) As used herein, the term “Trigger Event” shall mean either (i) the
occurrence of an event of default under the Loan Documents, (ii) a decline in
the Debt Service Coverage for the Property below 1.25x, or (iii) if both
(A) Applicant fails to maintain a long term debt rating of at least BBB- by
Standard & Poor’s Credit Ratings Services, a division of The McGraw Hill
Companies, Inc. and Baa by Moody’s Investors Service, Inc. and (B) the Debt
Service Coverage for the Property falls below 1.40x.

H-7-1



--------------------------------------------------------------------------------



 



EX. H-8
MULTI. PROP.
EXHIBIT H — 8
ALLOCATED LOAN AMOUNTS

         
 
      Allocated
Property
  Size (S. F.)   Loan Amount
 
       

Lender will allocate the Loan Amount among the properties comprising the
Property based on the Appraisal obtained by Lender pursuant to this Agreement.
Lender will notify Borrower of such allocations not less than 10 business days
prior to Closing.

H-8-1



--------------------------------------------------------------------------------



 



EX. H-9
RELEASE
EXHIBIT H — 9
RELEASE PROVISIONS — PARTIAL RELEASE
     During the Term, if Borrower proposes to sell a parcel (the “Release
Parcel”) which is part of the Property to a bona fide third party purchaser,
then Borrower will be permitted to obtain a release (a “Release”) of the Release
Parcel subject to the following conditions and limitations:
I. CONDITIONS:
     (a) The Release is solely for the purpose of a transfer of the Release
Parcel to an unaffiliated bona fide purchaser.
     (b) Not less than 90 days prior to the date of the Release, Borrower shall
deliver to Lender (i) a notice setting forth (A) the date of the Release,
(B) the name of the proposed transferee, and (C) any other information
reasonably necessary for Lender to analyze the terms of the Release, and (ii) a
non-refundable fee of $35,000 for such Release.
     (c) There shall be no event of default under the Loan Documents on either
the notice date or the date of the Release.
     (d) Borrower shall pay all of Lender’s fees and expenses relating to the
Release, including third party reports, title costs and outside counsel fees, if
applicable.
     (e) Borrower shall deliver to Lender copies of the executed documents
evidencing the transfer of the Release Parcel.
     (f) The loan to value ratio of the Property excluding the Release Parcel
shall be less than the lesser of (i) 55% or (ii) the loan to value ratio of the
Property including the Release Parcel immediately prior to the Release as
determined by an appraisal satisfactory to Lender, paid for by Borrower and
prepared by an appraiser appointed by Lender.
     (g) The Debt Service Coverage for the 12-month period following the Release
based on projected Net Operating Income for the Property exclusive of the
Release Parcel will be greater than the greater of (i) 1.58x or (ii) the Debt
Service Coverage based on the Net Operating Income of the Property inclusive of
the Release Parcel for the 12-month period prior to the Release.
     (h) Lender shall receive (i) 110% of the outstanding principal amount
allocated to the Release Parcel (or if no allocation exists in the Loan
Documents, an amount equal to 105% of the value of the Release Parcel as
determined by an appraisal satisfactory to Lender and paid for by Borrower)(the
“Release Amount”) to be applied to the outstanding principal balance of the
Loan; (ii) accrued interest and all other sums due on the Loan allocated to the
Release Parcel; and (iii) the Prepayment Premium (for purposes of determining
such Prepayment Premium (A) the Prepayment Date Principal shall equal the
principal amount being prepaid and (B) the Note

H-9-1



--------------------------------------------------------------------------------



 



Payments shall be deemed to include each of (1) the scheduled debt service
payments (determined as if the principal balance of the Loan was equal to the
Release Amount) for the period from the date of the Release through the maturity
date of the Loan and (2) the Release Amount); in connection with such payment,
Lender will reset the monthly installments of principal and interest based upon
the remaining term of the original amortization schedule.
     (i) Borrower shall satisfy such conditions as Lender may reasonably require
to the Release, including providing any consents or approvals which may be
necessary pursuant to Law or documents affecting the Release Parcel and
confirming that the Property which remains encumbered by the mortgage/deed of
trust complies with applicable Law and has direct access to streets and
utilities, and Borrower shall deliver to Lender any other information, approvals
and documents reasonably required by Lender relating to the Release.
     (j) Borrower and, if applicable, any Guarantor and Indemnitor, shall
execute amendments to the Loan Documents to the extent necessary (as determined
by and reasonably acceptable to Lender) and shall deliver to Lender such other
documents, instruments, opinions and certificates as Lender shall deem
necessary, in its reasonable discretion.
     (k) The Release shall not negatively affect the Property with regard to
overall credit risk, tenant quality, geographic risk, lease expiration and
similar matters, in each case as determined by Lender in its sole discretion.
Lender will not release a property if (i) leases of more than 5% of the net
rentable interior square footage of the Improvements (exclusive of the Release
Parcel) would expire within 12 months following the date of Release or within
12 months before or after the maturity date of the Loan and (ii) leases of more
than 5% of the net rentable interior square footage of the Improvements
(exclusive of the Release Parcel) would expire during any 12-month period during
the remainder of the then-existing Term.
II. DE MINIMIS RELEASE
     Notwithstanding the foregoing provisions of Section I of this Exhibit H-9
but subject to the limitations set forth in Section III of this Exhibit H-9,
Borrower shall have the right to obtain a Release for any Release Parcel for any
reason upon satisfaction of the following conditions (a “De Minimis Release”):
     (a) The principal amount of the Loan allocated to the Release Parcel at
Closing shall not exceed $2,500,000 (and such allocation shall be based upon the
balance of the loan amount at the time of such release),
     (b) Not less than 90 days prior to the date of the Release, Borrower shall
deliver to Lender a notice setting forth (i) the date of the Release, (ii) the
name of the proposed transferee, and (iii) any other information reasonably
necessary for Lender to analyze the terms of the Release.

H-9-2



--------------------------------------------------------------------------------



 



     (c) Lender shall receive (i) the Release Amount to be applied to the
outstanding principal balance of the Loan, and (ii) accrued interest and all
other sums due on the Loan allocated to the Release Parcel; in connection with
such payment, Lender will reset the monthly installments of principal and
interest based upon the remaining term of the original amortization schedule.
     (d) Borrower shall provide any consents or approvals which may be necessary
pursuant to Law or documents affecting the Release Parcel and shall confirm that
the Property which remains encumbered by the mortgage/deed of trust complies
with applicable Law and has direct access to streets and utilities.
     (e) Borrower shall comply with the conditions set forth in paragraphs (b),
(c), (d), (e) and (j) of Section I of this Exhibit H-9.
III. LIMITATIONS
     (a) No Release will be allowed during the first 12 months of the Term.
     (b) The aggregate number of Releases (exclusive of De Minimis Releases)
allowed during the Term may not exceed three.
     (c) No Release (including a De Minimis Release) will be permitted which
would cause the aggregate of the Release Amounts to exceed $30,000,000.
     (d) In any three month period, there shall be no more than one Release.
     (e) If a proposed Release does not comply with all of the applicable terms
and conditions set forth above, or if an event of default exists under the Loan
Documents, the Release will not be permitted.

H-9-3



--------------------------------------------------------------------------------



 



EXHIBIT H — 10
SUBSTITUTION OF COLLATERAL
     During the Term, if Borrower proposes to sell a parcel (the “Substituted
Parcel”) which is part of the Property to a bona fide third party purchaser,
then as limited below, Borrower will be permitted to substitute (a
“Substitution”) a property (the “Substitution New Parcel”) and obtain a release
from Lender’s lien for the Substituted Parcel subject to the satisfaction of the
following conditions and limitations, satisfaction to be determined by Lender in
its reasonable discretion except as otherwise expressly stated:
I. CONDITIONS:
     (a) Lender shall receive not less than 90 days prior written notice of the
Substitution, such notice to include (i) a full package of information
concerning the Substitution New Parcel and (ii) the payment of a non-refundable
fee of $60,000 for each Substitution.
     (b) Borrower shall pay, within 10 days of notice by Lender, a deposit for
the costs of any appraisal, engineering or environmental reports required in
connection with the Substitution in an amount reasonably determined by Lender.
     (c) There is no event of default under the Loan Documents on either the
notice date or the date of the Substitution.
     (d) Borrower shall pay all of Lender’s fees and expenses relating to the
Substitution, including third party reports, title costs and outside counsel
fees, if applicable.
     (e) Prior to release of the Substituted Parcel, Lender shall receive
evidence satisfactory to Lender that the Substituted Parcel is being sold to a
bona fide third party purchaser.
     (f) Intentionally deleted;
     (g) The appraised value of the Substitution New Parcel shall be the
greatest of the following values: (i) the actual appraised value of the
Substituted Parcel or the appraised value allocated to the Substituted Parcel as
part of a pool of properties, as selected by Lender in its sole and absolute
discretion, in either case as determined at the time of Closing; (ii) the
appraised value of the Substituted Parcel at the time of the Substitution (the
appraised values described in (i) and (ii) to be determined by appraisals
satisfactory to Lender, paid for by Borrower and prepared by an appraiser
appointed by Lender); and (iii) the purchase price of the Substituted Parcel
pursuant to an executed purchase and sale agreement with a bona fide third party
purchaser.
     (h) The Debt Service Coverage for the Property for the 12-month period
following the Substitution based on projected Net Operating Income for the
Property exclusive of the Substituted Parcel but inclusive of the Substitution
New Parcel shall not be less than the greater of (i) 1.58x or (ii) the Debt
Service Coverage based on Net Operating Income for the Property

 



--------------------------------------------------------------------------------



 



EX. H-10
SUBSTITUTION
inclusive of the Substituted Parcel for the 12-month period prior to the
Substitution.
     (i) The Substitution New Parcel conforms in all respects to Lender’s
underwriting standards and criteria as well as such other environmental,
engineering, legal or title requirements, as Lender may determine in its sole
discretion. In addition, the Substitution New Parcel will not negatively affect
the Property with regard to overall credit risk, geographic risk, tenant
quality, lease expiration and similar matters, as determined by Lender in its
sole discretion. A Substitution will not be permitted if (A) leases of more than
5% of the net rentable square footage of the Improvements (exclusive of the
Substituted Parcel but inclusive of the Substitution New Parcel) would expire
within 12 months following the date of Substitution or within 12 months before
or after the maturity date of the Loan or (ii) leases of more than 5% of the net
rentable square footage of the Improvements (exclusive of the Substituted Parcel
but inclusive of the Substitution New Parcel) would expire during any 12-month
period during the remainder of the then-existing Term.
     (j) Borrower, and if applicable, Guarantor and Indemnitor, shall execute
and deliver appropriate amendments to the Loan Documents satisfactory to Lender
making the Substitution New Parcel part of the security for the Loan, Indemnitor
shall execute an Environmental Indemnity with respect to the Substitution New
Parcel and Lender shall receive such title assurances and endorsements to its
existing policies confirming the priority of its lien on the Substitution New
Parcel and extending the coverage of all insurance (including endorsements)
offered under the existing policies to the Substitution New Parcel, consenting
to the release of the Substituted Parcel, and otherwise confirming no adverse
changes in title coverage or the amount thereof.
     (k) Borrower shall satisfy as to the Substitution in a timely fashion each
of the Closing conditions set forth in this Agreement that would have been
applicable if the Substitution New Parcel had been included in the original
Property.
     (1) Borrower shall satisfy such conditions as Lender may reasonably require
to the Substitution, including providing any consents or approvals which may be
necessary pursuant to Law or documents affecting the Substituted Parcel and
confirming that the Property which remains encumbered by the mortgage/deed of
trust complies with applicable Law and has direct access to streets and
utilities.
II. LIMITATIONS:
     (a) No Substitution will be allowed during the first 24 months of the
Initial Term.
     (b) No more than three Substitutions will be allowed during the Term.

H-10-5



--------------------------------------------------------------------------------



 



     (c) After giving effect to the proposed Substitution, the aggregate amount
of the appraised value of the Substitution New Parcel and the appraised values
of Substitution New Parcels in any prior Substitutions (measured as of the date
of each such Substitution) shall not exceed $30,000,000.
     (d) In any three-month period, there shall be no more than one
Substitution.
     (e) If a proposed Substitution does not comply with the terms and
conditions set forth above, or if an event of default exists under the Loan
Documents, the Substitution will not be permitted.

H-10-6